Exhibit 10.1

Execution Copy

AMENDMENT AGREEMENT

AMENDMENT NO. 1, dated as of October 25, 2011 (“Amendment No. 1”), among SPRINT
NEXTEL CORPORATION (the “Borrower”), the SUBSIDIARY GUARANTORS referred to on
the signature pages hereto (individually, a “Subsidiary Guarantor” and,
collectively, the “Subsidiary Guarantors”; and together with the Borrower,
individually, an “Obligor” and, collectively, the “Obligors”), the LENDERS
executing this Amendment No. 1 on the signature pages hereto and JPMorgan Chase
Bank, N.A., as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”).

The Borrower, the Lenders and the Subsidiary Guarantors are parties to a Credit
Agreement dated as of May 21, 2010 (the “Credit Agreement”). The Borrower has
requested that the Lenders agree to certain amendments to the Credit Agreement,
and, accordingly, the parties hereto hereby agree as follows:

Section 1. Definitions. Except as otherwise defined in this Amendment No. 1,
terms defined in the Credit Agreement are used herein as defined therein.

Section 2. Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 4 below, the Credit Agreement shall be amended as follows:

(a) References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall
be deemed to be references to the Credit Agreement as amended hereby.

(b) Amended Language. The Credit Agreement is hereby amended with the stricken
text deleted (indicated textually in the same manner as the following example:
stricken text) and with the double-underlined text added (indicated textually in
the same manner as the following example: double-underlined text) as set forth
in the pages of the Credit Agreement attached as Exhibit A hereto.

Section 3. Representations and Warranties; Corporate Matters.

(a) Representations and Warranties. The Borrower represents and warrants to the
Lenders and the Administrative Agent, as to itself and each of its Subsidiaries,
that (a) the representations and warranties set forth in Article III of the
Credit Agreement and in each of the other Loan Documents (in each case, both
immediately prior to and immediately after giving effect to the amendments
contemplated herein to be effective on the Amendment No. 1 Effective Date) are
true and correct in all material respects on and as of the date hereof with the
same force and effect as if made on and as of the date hereof (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date) and (b) no Default or Event of Default
has occurred and is continuing.

(b) Corporate Matters. Each Obligor hereby confirms as of the date hereof that
(x) neither its certificates or articles of incorporation or formation, as
applicable, nor its bylaws or operating agreement, as applicable, have been
amended or modified since May 21, 2010 in a manner that would be adverse to the
Lenders and (y) the corporate, LLC or partnership resolutions and consents, as
applicable, delivered in connection with the closing of the Credit Agreement on
May 21, 2010 which approved the execution and delivery of the Credit Agreement
and the other Loan Documents and the performance by such Obligor of its
obligations thereunder, and



--------------------------------------------------------------------------------

authorizing the transactions contemplated thereby, remain in full force and
effect and have not been amended, rescinded or modified since May 21, 2010.

Section 4. Conditions Precedent. The amendments to the Credit Agreement set
forth in Section 2 above shall become effective as of the earliest date (the
“Amendment No. 1 Effective Date”) upon which each of the following conditions
precedent shall be satisfied:

(a) Execution. The Administrative Agent shall have received counterparts of this
Amendment No. 1 executed by the Borrower, the Subsidiary Guarantors and the
Lenders party to the Credit Agreement constituting the Required Lenders on or
prior to October 25, 2011.

(b) Payment of Fees. The Administrative Agent shall have received evidence
satisfactory to it of payment (or irrevocable instructions for payment) of all
fees and other amounts due and payable on or prior to the Amendment No. 1
Effective Date, including (x) an amendment fee payable to each Lender delivering
an executed counterpart to this Agreement on or before 3:00 p.m. New York City
time on October 25, 2011 in an amount equal to 0.125% of the amount of such
Lender’s outstanding Commitments on the Amendment No. 1 Effective Date and
(y) payment of the fees and expenses of Simpson Thacher & Bartlett LLP and
reimbursement or payment of all other out-of pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

(c) Other Documents. The Administrative Agent (or Special Counsel) shall have
received such other documents as the Administrative Agent or its counsel may
have reasonably requested prior to 3:00 p.m. New York City time on October 25,
2011.

Section 5. Governing Law; Jurisdiction; Consent to Service of Process; Waiver of
Jury Trial.

(a) Governing Law. This Amendment No. 1 shall be construed in accordance with
and governed by the law of the State of New York.

(b) Submission to Jurisdiction. Each Obligor hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Amendment No. 1, or for recognition or
enforcement of any judgment, and each Obligor hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court (or, to the
extent permitted by law, in such Federal court). Each Obligor agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Amendment No. 1 shall affect any right that any
Lender may otherwise have to bring any action or proceeding relating to this
Amendment No. 1 against any Obligor or its properties in the courts of any
jurisdiction.

(c) Waiver of Venue. Each Obligor hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Amendment No. 1 in any court
referred to in Section 5(b). Each Obligor hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

-2-



--------------------------------------------------------------------------------

(d) Service of Process. Each Obligor irrevocably consents to service of process
in the manner provided for notices in Section 9.01 of the Credit Agreement.
Nothing in this Amendment No. 1 will affect the right of any party to this
Amendment No. 1 to serve process in any other manner permitted by law.

(e) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT NO. 1 OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AMENDMENT NO. 1 BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5(e).

Section 6. Miscellaneous. Except as herein provided, the Credit Agreement shall
remain unchanged and in full force and effect. This Amendment No. 1 is a Loan
Document for all purposes of the Credit Agreement. This Amendment No. 1 may be
executed in any number of counterparts, all of which taken together shall
constitute one and the same amendatory instrument, and any of the parties hereto
may execute this Amendment No. 1 by signing any such counterpart. Delivery of a
counterpart by electronic transmission shall be effective as delivery of a
manually executed counterpart hereof.

[remainder of page intentionally left blank; signature pages follow]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their respective authorized officers as of the
day and year first above written.

 

SPRINT NEXTEL CORPORATION,

    as Borrower

By:   /s/ Greg D. Block   Name:   Greg D. Block   Title:   Vice President and
Treasurer

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS:   ENTERPRISE COMMUNICATIONS PARTNERSHIP   By:  

SprintCom ECP I, L.L.C.,

its General Partner

  By:   /s/ Greg D. Block   Name:   Greg D. Block   Title:   Vice President and
Treasurer   By:  

SprintCom ECP II, L.L.C.,

its General Partner

  By:   /s/ Greg D. Block   Name:   Greg D. Block   Title:   Vice President and
Treasurer

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

ENTERPRISE DIGITAL PCS, LLC By:  

Enterprise Communications Partnership,

its Member

By:  

SprintCom ECP I, L.L.C.,

its General Partner

By:   /s/ Greg D. Block   Name:   Greg D. Block   Title:   Vice President and
Treasurer

 

By:  

SprintCom ECP II, L.L.C.,

its General Partner

By:   /s/ Greg D. Block   Name:   Greg D. Block   Title:   Vice President and
Treasurer

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

ENTERPRISE TOWERS, LLC By:  

Enterprise Communications Partnership,

its Member

By:  

SprintCom ECP I, L.L.C.,

its General Partner

By:   /s/ Greg D. Block   Name:   Greg D. Block   Title:   Vice President and
Treasurer

 

By:  

SprintCom ECP II, L.L.C.,

its General Partner

By:   /s/ Greg D. Block   Name:   Greg D. Block   Title:   Vice President and
Treasurer

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

ENTERPRISE WIRELESS, LLC By:  

Enterprise Communications Partnership,

its Member

By:  

SprintCom ECP I, L.L.C.,

its General Partner

By:   /s/ Greg D. Block   Name:   Greg D. Block   Title:   Vice President and
Treasurer

 

By:  

SprintCom ECP II, L.L.C.,

its General Partner

By:   /s/ Greg D. Block   Name:   Greg D. Block   Title:   Vice President and
Treasurer

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

PHILLIECO EQUIPMENT AND REALTY

COMPANY, L.P.

By:  

PhillieCo Sub, L.P.,

its General Partner

By:   /s/ Greg D. Block   Name:   Greg D. Block   Title:   Vice President and
Treasurer

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

C FON CORPORATION By:   /s/ Greg D. Block   Name:   Greg D. Block   Title:  
Vice President and Assistant Treasurer

 

UNITED TELECOMMUNICATIONS, INC. By:   /s/ Greg D. Block   Name:   Greg D. Block
  Title:   Vice President and Assistant Treasurer

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

EACH OF THE OTHER “SUBSIDIARY GUARANTORS” LISTED ON SCHEDULE I ATTACHED HERETO
By:   /s/ Greg D. Block   Name:   Greg D. Block   Title:   Vice President and
Treasurer

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

SCHEDULE I

 

Name

ACI 900, Inc.

AGW Leasing Company, Inc.

AirGate Network Services, LLC

AirGate PCS, Inc.

AirGate Service Company, Inc.

Alamosa (Delaware), Inc.

Alamosa (Wisconsin) Properties, LLC

Alamosa Delaware GP, LLC

Alamosa Delaware Operations, LLC

Alamosa Finance, LLC

Alamosa Holdings, Inc.

Alamosa Holdings, LLC

Alamosa Limited, LLC

Alamosa Missouri Properties, LLC

Alamosa Missouri, LLC

Alamosa PCS Holdings, Inc.

Alamosa PCS, Inc.

Alamosa Properties, LP

Alamosa Wisconsin GP, LLC

Alamosa Wisconsin Limited Partnership

American PCS Communications, LLC

American PCS, L.P.

American Personal Communications Holdings, Inc.

American Telecasting, Inc.

APC PCS, LLC

APC Realty and Equipment Company, LLC

ASC Telecom, Inc.

Assurance Wireless of South Carolina, LLC

Atlanta MDS Co., Inc.

Bluebottle USA Holdings L.P.

Bluebottle USA Investments L.P.

Boost Mobile, LLC

Boost Worldwide, Inc.

Caroline Ventures, Inc.

Dial Call Midwest, Inc.

Domestic USF Corp.

EQF Holdings, LLC

Falcon Administration, L.L.C.

FCI 900, Inc.

G & S Television Network, Inc.

Georgia PCS Leasing, LLC

Georgia PCS Management, L.L.C.

Gulf Coast Wireless Limited Partnership

Helio LLC

Independent Wireless One Corporation

Independent Wireless One Leased Realty Corporation

IWO Holdings, Inc.

LCF, Inc.

Los Angeles MDS Company, Inc.

Louisiana Unwired, LLC

Machine License Holding, LLC

MinorCo, L.P.

NCI 700, Inc.

NCI 900 Spectrum Holdings, Inc.

New York MDS, Inc.

Nextel 220 License Acquisition Corp.

Nextel 700 Guard Band Corp.

Nextel Boost Investment, Inc.

Nextel Boost of California, LLC



--------------------------------------------------------------------------------

Name

Nextel Boost of New York, LLC

Nextel Boost of Texas, LLC

Nextel Boost of the Mid-Atlantic, LLC

Nextel Boost South, LLC

Nextel Boost West, LLC

Nextel Broadband, Inc.

Nextel China Holding Company

Nextel Communications of the Mid-Atlantic, Inc.

Nextel Communications, Inc.

Nextel Data Investments 1, Inc.

Nextel Finance Company

Nextel License Acquisition Corp.

Nextel License Holdings 1, Inc.

Nextel License Holdings 2, Inc.

Nextel License Holdings 3, Inc.

Nextel License Holdings 4, Inc.

Nextel of California, Inc.

Nextel of New York, Inc.

Nextel of Texas, Inc.

Nextel Operations, Inc.

Nextel Partners Equipment LLC

Nextel Partners of Upstate New York, Inc.

Nextel Partners Operating Corp.

Nextel Partners, Inc.

Nextel Retail Stores, LLC

Nextel South Corp.

Nextel Systems Corp.

Nextel Unrestricted Relocation Corp.

Nextel West Corp.

Nextel West Services, LLC

Nextel WIP Corp.

Nextel WIP Expansion Corp.

Nextel WIP Expansion Two Corp.

Nextel WIP Lease Corp.

Nextel WIP License Corp.

Northern PCS Services, LLC

NPCR, Inc.

NPFC, Inc.

PCS Leasing Company, L.P.

People’s Choice TV Corp.

PhillieCo Partners I, L.P.

PhillieCo Partners II, L.P.

PhillieCo Sub, L.P.

PhillieCo, L.P.

Private Trans-Atlantic Telecommunications System (N.J.), Inc.

Private TransAtlantic Telecommunications System, Inc.

San Francisco MDS, Inc.

SGV Corporation

SIHI New Zealand Holdco, Inc.

S-N GC GP, Inc.

S-N GC HoldCo, LLC

S-N GC LP HoldCo, Inc.

SN Holdings (BR I) LLC

SN UHC 1, Inc.

SN UHC 2, Inc.

SN UHC 3, Inc.

SN UHC 4, Inc.

SN UHC 5, Inc.

Southwest PCS Licenses, LLC

Southwest PCS Properties, LLC

Southwest PCS, L.P.

Sprint Asian American, Inc.



--------------------------------------------------------------------------------

Name

Sprint Capital Corporation

Sprint Communications Company L.P.

Sprint Communications Company of New Hampshire, Inc.

Sprint Communications Company of Virginia, Inc.

Sprint Corporation

Sprint Corporation (Inactive)

Sprint Credit General, Inc.

Sprint Credit Limited, Inc.

Sprint eBusiness, Inc.

Sprint Enterprise Mobility, Inc.

Sprint Enterprise Network Services, Inc.

Sprint Enterprises, L.P.

Sprint eWireless, Inc.

Sprint Global Venture, Inc.

Sprint Healthcare Systems, Inc.

Sprint HoldCo, LLC

Sprint International Communications Corporation

Sprint International Holding, Inc.

Sprint International Incorporated

Sprint International Network Company LLC

Sprint Iridium, Inc.

Sprint Licensing, Inc.

Sprint Mexico, Inc.

Sprint Nextel Aviation, Inc.

Sprint Nextel Holdings (ME) Corp.

Sprint PCS Assets, L.L.C.

Sprint PCS Canada Holdings, Inc.

Sprint PCS License, L.L.C.

Sprint Solutions, Inc.

Sprint Spectrum Equipment Company, L.P.

Sprint Spectrum Holding Company, L.P.

Sprint Spectrum L.P.

Sprint Spectrum Realty Company, L.P.

Sprint TELECENTERs, Inc.

Sprint Telephony PCS, L.P.

Sprint Ventures, Inc.

Sprint Wavepath Holdings, Inc.

Sprint WBC of New York, Inc.

Sprint/United Management Company

SprintCom ECP I, L.L.C.

SprintCom ECP II, L.L.C.

SprintCom Equipment Company L.P.

SprintCom, Inc.

STE 14 Affiliate LLC

SWGP, L.L.C.

SWLP, L.L.C.

SWV Eight, Inc.

SWV Five, Inc.

SWV Four, Inc.

SWV One Telephony Partnership

SWV One, Inc.

SWV Seven, Inc.

SWV Six, Inc.

SWV Three Telephony Partnership

SWV Three, Inc.

SWV Two Telephony Partnership

SWV Two Telephony Partnership

SWV Two, Inc.

TDI Acquisition Corporation

Texas Telecommunications, LP

Texas Unwired

Tower Parent Corp.



--------------------------------------------------------------------------------

Name

Transworld Telecommunications, Inc.

UbiquiTel Inc.

UbiquiTel Leasing Company

UbiquiTel Operating Company

UCOM, Inc.

Unrestricted Extend America Investment Corp.

Unrestricted Subscriber Equipment Leasing Company, Inc.

Unrestricted Subsidiary Funding Company

Unrestricted UMTS Funding Company

US Telecom of New Hampshire, Inc.

US Telecom, Inc.

US Unwired Inc.

USST of Texas, Inc.

UT Transition Corporation

Utelcom, Inc.

Velocita Wireless Holding Corp.

Velocita Wireless Holding, LLC

Via/Net Companies

Virgin Mobile USA, Inc.

Virgin Mobile USA, L.P.

VMU GP, LLC

VMU GP1, LLC

Washington Oregon Wireless Licenses, LLC

Washington Oregon Wireless Properties, LLC

Washington Oregon Wireless, LLC

Wavepath Holdings, Inc.

Wireless Broadcasting Systems of America, Inc.

Wireless Cable of Florida, Inc.

Wireless Leasing Co., Inc.

WirelessCo, L.P.

Wireline Leasing Co., Inc.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,     as Administrative Agent and as Lender By:   /s/
Tina Ruyter   Name:   Tina Ruyter   Title:   Executive Director

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

Citibank, N.A.     as Lender By:   /s/ Elizabeth Minnella Gonzalez   Name:  
Elizabeth Minnella Gonzalez   Title:   Vice President and Director

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,     as Lender By:   /s/ Mark Short   Name:   Mark Short  
Title:   Director

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,     as Lender By:   /s/ Diane Rolfe   Name:   Diane Rolfe  
Title:   Director

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch,     as Lender By:   /s/ Yvonne Tilden   Name:
  Yvonne Tilden   Title:   Director By:   /s/ Andreas Neumeier   Name:   Andreas
Neumeier   Title:   Managing Director

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,     as Lender By:   /s/ Reginald M. Goldsmith, III  
Name:   Reginald M. Goldsmith, III   Title:   Managing Director

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,     as Lender By:   /s/ Brenda S. Insull   Name:  
Brenda S. Insull   Title:   Authorized Signatory

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

Goldman Sachs Bank USA     as Lender By:   /s/ Rick Canonico   Name:   Rick
Canonico   Title:   Authorized Signatory

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

The Northern Trust Company,     as Lender By:   /s/ Thomas Hasenauer   Name:  
Thomas Hasenauer   Title:   Vice President

[Signature Page to Amendment No. 1]



--------------------------------------------------------------------------------

EXHIBIT A

[see attached]



--------------------------------------------------------------------------------

MARKED VERSION REFLECTING CHANGES

PURSUANT TO AMENDMENT NO. 1

ADDED TEXT SHOWN UNDERSCORED

DELETED TEXT SHOWN STRIKETHROUGH

CREDIT AGREEMENT

dated as of

May 21, 2010

 

 

SPRINT NEXTEL CORPORATION,

as Borrower

 

 

J.P. MORGAN SECURITIES INC.

CITIGROUP GLOBAL MARKETS INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

BANK OF AMERICA, N.A.

BARCLAYS CAPITAL

DEUTSCHE BANK SECURITIES INC.,

as Joint Bookrunners and Co-Documentation Agents

 

 

CITIBANK, N.A.,

as Syndication Agent

 

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS

     4   

SECTION 1.01

   Defined Terms      4   

SECTION 1.02

   Classification of Loans and Borrowings      22   

SECTION 1.03

   Terms Generally      2222   

SECTION 1.04

   Accounting Terms: GAAP      2222   

SECTION 1.05

   Appointment of the Borrower as Obligor Representative      23   

SECTION 1.06

   Treatment of Hedging Agreements      23   

ARTICLE II THE CREDITS

     2323   

SECTION 2.01

   Commitments      2323   

SECTION 2.02

   Loans and Borrowings      23   

SECTION 2.03

   Requests for Borrowings      2424   

SECTION 2.04

   Letters of Credit      25   

SECTION 2.05

   Competitive Bid Procedure      30   

SECTION 2.06

   Funding of Borrowings      31   

SECTION 2.07

   Interest Elections for Syndicated Borrowings      32   

SECTION 2.08

   Termination. Reduction and Incremental Facilities      3333   

SECTION 2.09

   Repayment of Loans: Evidence of Debt      35   

SECTION 2.10

   Prepayment of Loans      36   

SECTION 2.11

   Fees      38   

SECTION 2.12

   Interest      39   

SECTION 2.13

   Alternate Rate of Interest      40   

SECTION 2.14

   Increased Costs      40   

SECTION 2.15

   Break Funding Payments      41   

SECTION 2.16

   Taxes      42   

SECTION 2.17

   Payments Generally: Pro Rata Treatment: Sharing of Set-Offs      44   

SECTION 2.18

   Mitigation Obligations: Replacement of Lenders      45   

SECTION 2.19

   Defaulting Lenders      47   

ARTICLE III REPRESENTATIONS AND WARRANTIES

     48   

SECTION 3.01

   Organization: Powers      48   

SECTION 3.02

   Authorization; Enforceability      48   

SECTION 3.03

   Governmental Approvals; No Conflicts      48   

SECTION 3.04

   Financial Condition: No Material Adverse Change      49   

 

i



--------------------------------------------------------------------------------

SECTION 3.05

   Properties      49   

SECTION 3.06

   Litigation and Environmental Matters      49   

SECTION 3.07

   Compliance with Laws and Agreements      5050   

SECTION 3.08

   Investment Company Status      5050   

SECTION 3.09

   Taxes      50   

SECTION 3.10

   ERISA      50   

SECTION 3.11

   Disclosure      50   

SECTION 3.12

   Subsidiaries      50   

ARTICLE IV CONDITIONS

     51   

SECTION 4.01

   Effective Date      51   

SECTION 4.02

   Each Extension of Credit      52   

ARTICLE V AFFIRMATIVE COVENANTS

     53   

SECTION 5.01

   Financial Statements and Other Information      53   

SECTION 5.02

   Notices of Material Events      54   

SECTION 5.03

   Existence      55   

SECTION 5.04

   Payment of Obligations      5555   

SECTION 5.05

   Maintenance of Properties; Insurance      5555   

SECTION 5.06

   Books and Records; Inspection Rights      55   

SECTION 5.07

   Compliance with Laws      56   

SECTION 5.08

   Use of Proceeds      56   

SECTION 5.09

   Certain Obligations with respect to Subsidiaries      56   

ARTICLE VI NEGATIVE COVENANTS

     57   

SECTION 6.01

   Indebtedness      57   

SECTION 6.02

   Liens      59   

SECTION 6.03

   Fundamental Changes      59   

SECTION 6.04

   Transactions with Affiliates      6060   

SECTION 6.05

   Financial Covenants      60   

SECTION 6.06

   Restricted Payments      61   

SECTION 6.07

   Intercompany Indebtedness      62   

ARTICLE VII EVENTS OF DEFAULT

     62   

ARTICLE VIII THE ADMINISTRATIVE AGENT

     6464   

ARTICLE IX MISCELLANEOUS

     66   

SECTION 9.01

   Notices      66   

SECTION 9.02

   Waivers: Amendments      66   

SECTION 9.03

   Expenses: Indemnity: Damage Waiver      68   

SECTION 9.04

   Successors and Assigns      69   

 

ii



--------------------------------------------------------------------------------

SECTION 9.05

   Survival      72   

SECTION 9.06

   Counterparts; Integration; Effectiveness      7373   

SECTION 9.07

   Severability      73   

SECTION 9.08

   Right of Setoff      73   

SECTION 9.09

   Governing Law: Jurisdiction; Consent to Service of Process      73   

SECTION 9.10

   WAIVER OF JURY TRIAL      74   

SECTION 9.11

   Headings      74   

SECTION 9.12

   Confidentiality      74   

SECTION 9.13

   USA PATRIOT Act      75   

SECTION 9.14

   [Reserved]      75   

SECTION 9.15

   Guarantee      75   

SCHEDULES:

Schedule 2.01 — Commitments

Schedule 3.06 — Disclosed Matters

Schedule 3.12 — Subsidiaries

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

EXHIBITS:

Exhibit A — Form of Assignment and Assumption

Exhibit B — Form of Joinder Agreement

Exhibit C — Form of Subordination Agreement

Exhibit D — Form of Foreign Lender Exemption Statement

Exhibit E — Form of Opinion of Special Counsel

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of May 21, 2010 among SPRINT NEXTEL CORPORATION (the
“Borrower”), the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

The Borrower has requested that the Lenders extend credit, by means of loans and
letters of credit, to them in an aggregate amount up to but not exceeding
$2,087,500,000 (which amount may, subject to terms and conditions hereunder, be
increased pursuant to Incremental Facilities (as defined below)) to provide
funds for general corporate purposes of the Borrower and its Subsidiaries. The
Lenders are willing to extend such credit upon the terms and conditions of this
Agreement and, accordingly, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“Accession Agreement” means an Accession Agreement substantially in the form of
Exhibit A to the Subordination Agreement.

“Acquired Entity” has the meaning assigned to such term in Section 5.09(a).

“Account” means an “account” (as such term is defined in Article 9 of the
Uniform Commercial Code as in effect from time to time in the State of New
York).

“Adjusted Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%. Any change in the Adjusted Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.

“Adjusted LIBO Rate” means (a) with respect to any Syndicated Eurodollar
Borrowing for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/16 of 1%) equal to (i) the LIBO Rate for such
Interest Period multiplied by (ii) the Statutory Reserve Rate or (b) with
respect to any Base Rate Borrowing for any day, an interest rate per annum equal
to (i) the LIBO Rate for a one month Interest Period commencing on such day (or
if such day is not a Business Day, the immediately preceding Business Day)
multiplied by (ii) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent for the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

4



--------------------------------------------------------------------------------

“Amendment No. 1 Effective Date” means the earliest date on which the conditions
specified in Section 4 of Amendment No. 1 are satisfied, which date is
October 25, 2011.

“Amendment No. 1” means that certain Amendment Agreement, dated as of
October 25, 2011, amending this Agreement, among the Borrower, the Subsidiary
Guarantors and the Required Lenders.

“Applicable Percentage” means (a) with respect to any Revolving Credit Lender
for purposes of Section 2.04 (or Section 9.03(c), to the extent relating to
Letters of Credit), the percentage of the total Revolving Credit Commitments
represented by such Lender’s Revolving Credit Commitment and (b) with respect to
any Lender in respect of any indemnity claim under Section 9.03(c) arising out
of an action or omission of the Administrative Agent under this Agreement, the
percentage of the total Commitments of all Classes hereunder represented by the
aggregate amount of such Lender’s Commitment of all Classes hereunder. If the
Commitments hereunder have terminated or expired, the Applicable Percentages
shall be determined based upon the percentage of the total Term Loans (if any)
and Revolving Credit Exposure represented by the aggregate amount of such
Lender’s Term Loans and Revolving Credit Exposure hereunder. For purposes of
Section 2.19, when a Defaulting Lender shall exist, “Applicable Percentage”
shall mean the percentage of the total Revolving Credit Commitments
(disregarding any Defaulting Lender’s Commitment) represented by such Lender’s
Commitment.

“Applicable Rate” means (a) in the case of any Term Loan, for any day, the
applicable rate per annum as may be agreed among the Borrower and Term Loan
Lenders in the applicable Incremental Agreement and (b) in the case of Revolving
Credit Loans, for any day, the applicable rate per annum set forth below under
the caption “Base Rate Loans” or “Eurodollar Loans”, as applicable, based upon
the applicable Rating set forth below opposite the respective Type of Revolving
Credit Loan and, in the case of the commitment fees payable hereunder, the
applicable rate per annum set forth below under the caption “Commitment Fee”:

 

Level

  

Rating

   Base Rate
Loans     Eurodollar
Loans     Commitment
Fee  

Level I

   ³ BB+ and Ba1      1.75 %      2.75 %      0.375 % 

Level II

   ³ BB and Ba2 and not Level I      2.00 %      3.00 %      0.500 % 

Level III

   ³ BB- and Ba3 and not Level I or II      2.252.50 %      3.253.50 %     
0.625 % 

Level IV

   £ B+ or B1      2.503.00 %      3.504.00 %      0.625 % 

For the purposes of this Agreement, (i) any change in the Applicable Rate for
any outstanding Loan by reason of a change in the Moody’s Rating or the S&P
Rating shall become effective on the date of announcement or publication by the
respective rating agency of a change in such Rating or, in the absence of such
announcement or publication, on the effective date of such changed Rating and
(ii) at any time at which the S&P Rating differs from the Moody’s Rating by one
or more levels, the Applicable Rate shall be determined by reference to the
lower of the two Ratings.

If the rating system of Moody’s or S&P shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Borrower and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

“Approved Fund” means, with respect to any Lender that is a fund that invests in
commercial loans, any other fund that invests in commercial loans and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

 

5



--------------------------------------------------------------------------------

“Arrangers” means J.P. Morgan Securities Inc. and Citigroup Global Markets Inc.

“Asset Sale” means any Disposition of any property or assets by the Borrower or
any of its Subsidiaries to any other Person that is not the Borrower or a
Subsidiary after the Effective Date; provided that “Asset Sale” shall not
include (i) any Disposition (or series of related Dispositions) of assets having
a fair market value of less than $20,000,000, (ii) Dispositions in connection
with Sale and Leaseback Transactions, (iii) Dispositions in connection with
Permitted Securitizations, (iv) Dispositions of used, obsolete, worn-out or
surplus assets or inventory in the ordinary course of business, (v) Dispositions
of cash and cash equivalents, (vi) the sale or discounting of overdue Accounts
in the ordinary course of business, (vii) licenses or sublicenses of
Intellectual Property in the ordinary course of business or to settle pending or
threatened litigation so long as such licenses or sublicenses of Intellectual
Property could not reasonably be expected to result in a Material Adverse Effect
and (viii) leases and sub-leases of real property so long as such leases or
sub-leases of real property could not reasonably be expected to result in a
Material Adverse Effect.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Assuming Lender” has the meaning assigned to such term in Section 2.08(d)(i).

“Bankruptcy Event” means, with respect to any Lender or Parent of a Lender, such
Lender or Parent (as the case may be) becomes the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or custodian, appointed for
it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment, provided that
a Bankruptcy Event shall not result solely by virtue of the ownership, or the
acquisition of any ownership interest in such Lender or Parent of such Lender by
a Governmental Authority or instrumentality thereof, provided, further, that
such ownership or interest by a Governmental Authority does not result in or
provide such Lender or Parent with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Government Authority to reject,
repudiate, disavow or disaffirm any contracts or agreements made by such Lender
or Parent.

“Base Rate”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted Base Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrowing” means (a) all Base Rate Loans of the same Class made, converted or
continued on the same date or (b) all Syndicated Eurodollar Loans or Competitive
Loans of the same Class and Type that have the same Interest Period (or any
single Competitive Loan that does not have the same Interest Period as any other
Competitive Loan of the same Type).

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

6



--------------------------------------------------------------------------------

“Business Day” means any day (a) that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and (b) if such day relates to a Competitive Bid Request or
Competitive Bid for a Competitive Eurodollar Loan, or to a borrowing of, a
payment or prepayment of principal of or interest on, a continuation or
conversion of or into, or the Interest Period for, a Eurodollar Borrowing, or to
a notice by the Borrower with respect to any such borrowing, payment,
prepayment, continuation, conversion, or Interest Period, that is also a day on
which dealings in Dollar deposits are carried out in the London interbank
market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means either of the following: (i) any Person or two or more
Persons acting in concert shall have acquired beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of voting stock of the
Borrower (or other securities convertible into such voting stock) representing
50% or more of the combined voting power of all voting stock of the Borrower, or
shall obtain the power (whether or not exercised) to elect a majority of the
Borrower’s board of directors; or (ii) any Person or two or more Persons (other
than members of the board of directors of the Borrower) acting in concert shall
succeed in having a sufficient number of its nominees elected to the board of
directors of the Borrower such that such nominees, when added to any existing
director remaining on the board of directors of the Borrower after such election
who is a related person of such Person, shall constitute a majority of the board
of directors of the Borrower.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or Issuing Bank (or, for
purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement.

“Class”, when used in reference to any Loan, Borrowing or Commitment, refers to
whether such Loan, the Loans comprising such Borrowing or the Loans that a
Lender holding such Commitment is obligated to make, are Revolving Credit Loans,
Competitive Loans or Term Loans.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
together with the rules and regulations promulgated thereunder.

“Commitments” means the Revolving Credit Commitments.

“Competitive Bid” means an offer by a Lender to make a Competitive Loan in
accordance with Section 2.05.

“Competitive Bid Rate” means, with respect to any Competitive Bid, the Margin or
the Fixed Rate, as applicable, offered by the Lender making such Competitive
Bid.

“Competitive Bid Request” means a request by the Borrower for Competitive Bids
in accordance with Section 2.05.

 

7



--------------------------------------------------------------------------------

“Competitive Loan” means a Loan made pursuant to Section 2.05.

“Consolidated Net Tangible Assets” means the consolidated total assets of the
Borrower and its Subsidiaries as reflected in the Borrower’s most recent balance
sheet preceding the date of determination prepared in accordance with GAAP, less
(i) current liabilities (excluding current maturities of long-term debt and
Capital Lease Obligations) and (ii) goodwill, tradenames, trademarks, patents,
minority interests of others, unamortized debt discount and expense and other
like intangible assets, (excluding any investments in permits or licenses
issued, granted or approved by the Federal Communications Commission or any
successor thereto).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent, each Issuing Bank or any other
Lender.

“Current Net Cash Proceeds” has the meaning assigned to such term in sub-clause
(y) of Section 2.10(b)(ii).

“Declining Lender” has the meaning assigned to such term in Section 2.18(c).

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that has (a) failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
(iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and with supporting facts) has not been satisfied, or, in the case of
clause (iii), such amount is the subject of a good faith dispute; (b) notified
the Borrower or any Credit Party in writing, or has made a public statement, to
the effect that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement states
that such position is based on such Lender’s good faith determination that a
condition precedent to funding a loan under this Agreement cannot be met) or
generally under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after request by a Credit Party, acting
in good faith, to provide a certification in writing from an authorized officer
of such Lender in the jurisdiction of such Lender’s lending office that it will
comply with its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Credit Party’s receipt of such certification, or (d) become the subject of a
Bankruptcy Event.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Disposition” means, with respect to any property or assets, any sale, lease,
sale and leaseback, assignment, conveyance, transfer or disposition thereof.

“Domestic Subsidiary” means any Subsidiary other than a Foreign Subsidiary.

 

8



--------------------------------------------------------------------------------

“EBITDA” means, for any period, net income (or net loss) of the Borrower and its
Subsidiaries (before discontinued operations for such period and exclusive of,
without duplication, (x) the income or loss resulting from extraordinary or
non-recurring items, (y) the income or loss of any Person accounted for on the
equity method and (z) non-cash, one-time charges) plus, without duplication and
to the extent already deducted (and not added back) in determining net income
(or net loss), the sum of (a) interest expense, (b) income tax expense,
(c) depreciation expense, (d) amortization expense and, (e) cash severance
charges and (f) solely with respect to each of the six consecutive fiscal
quarters ending March 31, 2013, costs comprising Equipment Net Subsidy to the
extent such costs exceed $1,100,000,000 in any such fiscal quarter (provided
that the aggregate amount of addbacks elected to be made pursuant to this
subclause (f) shall not exceed (1) $1,750,000,000 in any four consecutive fiscal
quarter period and (2) $2,700,000,000 in the aggregate for the six consecutive
fiscal quarters ending March 31, 2013), in each case in accordance with GAAP for
such period.

“EDC Credit Agreement” means the Credit Agreement dated as of March 23, 2007
between the Borrower, as borrower, and Export Development Canada, as lender, as
amended to the date hereof, as the same may be further amended, supplemented or
modified hereafter, or replaced or refinanced.

“EDC Indebtedness” means the Indebtedness of the Borrower under the EDC Credit
Agreement.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, concerning the
environment, preservation or reclamation of natural resources, the management,
release or threatened release of any Hazardous Material or to health and safety
matters with respect to any Hazardous Material, including FCC rules concerning
human exposure to RF Emissions.

“Environmental Liability” means, for any Person, any liability, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of such Person resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials or RF Emissions, (c) exposure to any Hazardous Materials or RF
Emissions, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other binding arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equipment Net Subsidy” means, for any Person, the wireless costs of products
for such Person to the extent such costs exceed the wireless equipment revenue
of such Person; provided that “Equipment Net Subsidy” shall be calculated in a
manner substantially consistent with the Borrower’s current business practices
as in effect on the Amendment No. 1 Effective Date and as included in the
Borrower’s Form 10-Q for the period ended June 30, 2011.

“Equity Interests” means shares of capital stock (whether common or preferred),
partnership interests, membership interests in a limited liability company
(whether common or preferred), beneficial interests in a trust or other equity
ownership interests in a Person, and any warrants, options or other rights
entitling the holder thereof to purchase or acquire any such equity interest.

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust

 

9



--------------------------------------------------------------------------------

agreements) for the issuance, sale, registration or voting of, or securities
convertible into, any additional shares of capital stock of any class, or
partnership or other ownership interests of any type in, such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period referred to in Section 4043(a) is
waived), (b) any failure by any Plan to satisfy the minimum funding standards
(within the meaning of Sections 412 or 430 of the Code or Section 302 of ERISA)
applicable to such Plan, whether or not waived, (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (d) the
incurrence by any Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan, (e) the receipt
by any Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan under Section 4042 of ERISA, (f) the incurrence
by any Borrower or any of its ERISA Affiliates of any liability with respect to
the withdrawal or partial withdrawal from any Plan or Multiemployer Plan, or
(g) the receipt by any Borrower or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from any Borrower or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent within the meaning
of Section 4245 of ERISA, or is in reorganization within the meaning of
Section 4241 of ERISA, or in endangered or critical status (within the meaning
of Section 432 of the Code or Section 305 or Title IV of ERISA).

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to (a) in the case of a Syndicated Loan or a
Syndicated Borrowing, the Adjusted LIBO Rate, or (b) in the case of a
Competitive Loan or a Competitive Borrowing, the LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Disposition Proceeds” has the meaning assigned to such term in
sub-clause (y) of Section 2.10(b)(ii).

“Excess Funding Subsidiary Guarantor” has the meaning assigned to such term in
Section 9.15(f).

“Excess Subsidiary Guarantor Payments” has the meaning assigned to such term in
Section 9.15(f).

“Excluded Subsidiary” means any Subsidiary of the Borrower (other than an
Obligor), as to which no holder or holders of any Indebtedness of any of the
Obligors (other than Indebtedness hereunder) shall have the right (upon notice,
lapse of time or both), which right shall not have been waived, to declare a
default in respect of such Indebtedness of such Obligor, or to cause the payment
thereof to be accelerated or payable prior to its final scheduled maturity, by
reason of the occurrence of a default with respect to any Indebtedness of such
Subsidiary.

 

10



--------------------------------------------------------------------------------

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income, net worth or
franchise taxes imposed on (or measured by) its net income or net worth by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which the Borrower is located and (c) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrower under Section 2.18(b)), any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement or is attributable to such Foreign Lender’s failure or
inability to comply with Section 2.16(f), except to the extent that such Foreign
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.16(a).

“Existing Credit Agreement” means the Credit Agreement dated as of December 19,
2005, as amended, among the Borrower, Sprint Capital Corporation and Nextel
Communications, Inc., the lenders named therein, and JPMorgan Chase Bank, N.A.,
as Administrative Agent.

“FCC” means the Federal Communications Commission or any United States
Governmental Authority substituted therefor.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means, with respect to the Borrower, the chief financial
officer, principal accounting officer, treasurer, assistant treasurer,
controller or assistant controller of the Borrower.

“Fixed Rate” means, with respect to any Competitive Loan (other than a
Eurodollar Competitive Loan), the fixed rate of interest per annum specified by
the Lender making such Competitive Loan in its related Competitive Bid.

“Fixed Rate Loan” means a Competitive Loan bearing interest at a Fixed Rate.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than any state of the United States of America or the
District of Columbia.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

11



--------------------------------------------------------------------------------

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
primarily for the purpose of assuring the owner of such Indebtedness of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided, that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business.

“Guaranteed Parties” means, collectively, the Lenders (including as a
counterparty (either such Lender or an Affiliate thereof) to any Hedging
Agreement with any Obligor), the Issuing Banks and the Administrative Agent.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Incremental Agreement” means an agreement, in form and substance satisfactory
to the Borrower and the Administrative Agent, pursuant to which an Assuming
Lender or Increasing Lender undertakes, effective as of the applicable
Incremental Date, a Revolving Credit Commitment (or an increase to an existing
Revolving Credit Commitment, in the case of an Increasing Lender) or an
Incremental Term Facility, as applicable, duly executed by such Assuming Lender
or Increasing Lender, as applicable, and the Borrower and acknowledged by the
Administrative Agent; provided that each Incremental Agreement shall set forth
the amount, terms and provisions of each applicable Incremental Facility
(including, with respect to an Incremental Term Facility, the Applicable Rate
relating thereto as may be agreed between the Borrower and such Assuming Lender
or Increasing Lender), which terms and provisions shall be, in the case of an
Incremental Revolving Facility, identical to those set forth herein applicable
to Revolving Credit Loans and Revolving Credit Commitments; provided further
that each Incremental Agreement may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of Section 2.08.

“Incremental Date” has the meaning assigned to such term in Section 2.08(d)(i)
of this Agreement.

“Incremental Facilities” has the meaning assigned to such term in
Section 2.08(d)(i) of this Agreement.

“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.08(d)(i) of this Agreement.

“Incremental Term Facility” has the meaning assigned to such term in
Section 2.08(d)(i) of this Agreement.

 

12



--------------------------------------------------------------------------------

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.08(d)(i) of this Agreement.

“Increasing Lender” has the meaning assigned to such term in Section 2.08(d)(i).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of property to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such property from such
Person), (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedness of others,
(g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, and (i) all obligations, contingent
or otherwise, of such Person in respect of bankers’ acceptances, provided that,
to the extent outstanding on the Effective Date and identified in Schedule 6.01,
all amounts paid or received by the Borrower and its Subsidiaries pursuant to a
Tower Transaction, whether in the form of sale proceeds, capital lease payments,
maintenance charges, prepaid rent or otherwise (and however characterized on the
consolidated balance sheet of the Borrower) shall not constitute Indebtedness.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means all Taxes, including any interest, additions to tax or
penalties applicable hereto, other than (a) Excluded Taxes and Other Taxes and
(b) amounts constituting penalties or interest imposed with respect to Excluded
Taxes or Other Taxes.

“Indentures” means the Borrower’s existing Indenture, dated as of October 1,
1998, the First Supplemental Indenture, dated as of January 15, 1999, the Second
Supplemental Indenture, dated as of October 15, 2001, and any other indentures
of the Borrower or its Subsidiaries in effect from time to time.

“Indenture Pari Passu Debt” means the amount of any Indebtedness (assuming all
relevant commitments to lend are fully drawn) of any Subsidiary of the Borrower
other than Indebtedness which is permitted to be secured by a “Permitted Lien”
(or equivalent term) under any of the Indentures.

“Intellectual Property” has the meaning assigned to such term in
Section 3.05(b).

“Intercompany Indebtedness” means Indebtedness of the Borrower owing to any of
its Subsidiaries and of any Subsidiary owing to the Borrower or any other
Subsidiary.

“Interest Election Request” means a request by the Borrower to convert or
continue a Syndicated Borrowing in accordance with Section 2.07.

“Interest Payment Date” means (a) with respect to any Base Rate Loan, each
Quarterly Date, (b) with respect to any Eurodollar Loan, the last Business Day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three months’ duration, each Business Day prior to the last day of such Interest
Period that

 

13



--------------------------------------------------------------------------------

occurs at intervals of three months’ duration after the first day of such
Interest Period and (c) with respect to any Fixed Rate Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Fixed Rate Borrowing with an Interest Period of more than 90 days’
duration (unless otherwise specified in the applicable Competitive Bid Request),
each day prior to the last day of such Interest Period that occurs at intervals
of 90 days’ duration after the first day of such Interest Period, and any other
dates that are specified in the applicable Competitive Bid Request as Interest
Payment Dates with respect to such Borrowing.

“Interest Period” means (a) with respect to any Syndicated Eurodollar Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, with the consent of each Lender of the relevant Class, twelve
months or a period shorter than one month) thereafter, as the Borrower may
elect, (b) for any Competitive Eurodollar Loan or Borrowing, the period
commencing on the date of such Loan or Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as specified in the applicable Competitive Bid Request and (c) with
respect to any Fixed Rate Borrowing, the period (which shall not be less than 7
days or more than 360 days) commencing on the date of such Borrowing and ending
on the date specified in the applicable Competitive Bid Request; provided, that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Borrowing only, such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Syndicated Loan, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing. Notwithstanding the
foregoing:

(x) if any Interest Period for any Revolving Credit Borrowing would otherwise
end after the Revolving Credit Termination Date, such Interest Period shall end
on the Revolving Credit Termination Date, and

(y) notwithstanding the foregoing clause (x), except with the consent of each
Lender of the applicable Class, no Interest Period shall have a duration of less
than one month and, if the Interest Period for any Eurodollar Loan would
otherwise be a shorter period, such Loan shall not be available hereunder as a
Eurodollar Loan for such period.

“Issuing Banks” mean (a) JPMorgan Chase Bank, N.A., (b) Citibank, N.A., (c) the
other Issuing Banks identified in the schedule set forth in Section 2.04(b) in
their capacity as issuers of Letters of Credit hereunder and (d) each other
Lender that has been designated by the Borrower as an “Issuing Bank” hereunder
pursuant to a written instrument in form and substance reasonably satisfactory
to the Administrative Agent, and that has executed and delivered such written
instrument and agreed to such designation and been approved as an “Issuing Bank”
by the Administrative Agent in its reasonable discretion, each in its capacity
as an issuer of Letters of Credit hereunder.

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit B by an entity that, pursuant to Section 5.09, is required to become a
“Subsidiary Guarantor” under this Agreement.

 

14



--------------------------------------------------------------------------------

“LC Applicable Percentage” means, with respect to any Issuing Bank, for purposes
of Section 2.04(b), the percentage of the total “Maximum LC Exposure” of all of
the Issuing Banks represented by such Issuing Bank’s “Maximum LC Exposure”.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Credit Lender at any
time shall be its Applicable Percentage of the total LC Exposure at such time.

“Lenders” means (a) the Persons listed on Schedule 2.01, (b) any Person that
shall agree to become a party hereto as an “Assuming Lender” hereunder with a
commitment to make Revolving Credit Loans or Term Loans hereunder pursuant to
Section 2.08(d) and (c) any other Person that shall have become a party hereto
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on the LIBOR01 Page published by Reuters (or on any
successor or substitute page, or service providing quotations of interest rates
applicable to dollar deposits in the London interbank market comparable to those
currently provided on such page, as determined by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, as the rate for U.S. dollar
deposits with a maturity comparable to such Interest Period. In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate at which U.S. dollar deposits of $5,000,000, and for a maturity comparable
to such Interest Period, are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” means, collectively, this Agreement, any promissory notes
evidencing Loans hereunder, the Subordination Agreement, any Joinder Agreement,
any Accession Agreement, and any amendment, waiver, supplement or other
modification to any of the foregoing., including without limitation Amendment
No. 1.

“Loans” means any loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin” means, with respect to any Competitive Loan bearing interest at a rate
based on the LIBO Rate, the marginal rate of interest, if any, to be added to or
subtracted from the LIBO Rate to determine the rate of interest applicable to
such Loan, as specified by the Lender making such Loan in its related
Competitive Bid.

 

15



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, property or condition (financial or otherwise) of the
Borrower and its Subsidiaries, taken as a whole, (b) the ability of the Borrower
to perform any of its obligations under this Agreement or the other Loan
Documents or (c) the rights of or benefits available to the Lenders under this
Agreement and the other Loan Documents.

“Material Indebtedness” means (a) the EDC Indebtedness and (b) Indebtedness
(other than the Loans or Letters of Credit) or obligations in respect of one or
more Hedging Agreements, of the Borrower (or of any Subsidiary of the Borrower,
other than an Excluded Subsidiary) in an aggregate principal amount exceeding
$200,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of any Person in respect of any Hedging Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that such Person would be required to pay if such Hedging Agreement
were terminated at such time.

“Moody’s” means Moody’s Investors Service, Inc.

“Moody’s Rating” means, as of any date of determination thereof, the rating most
recently published by Moody’s as the senior implied rating for the Borrower.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“NCI” means Nextel Communications, Inc.

“Net Cash Proceeds” means, with respect to any Asset Sale or any Recovery Event,
the proceeds thereof (other than proceeds received by a Non-Guarantor Subsidiary
that is prohibited from transferring such proceeds to an Obligor pursuant to
restrictions imposed by (i) any applicable law or (ii) the terms of any
agreement to which such Person is a party on the Effective Date or, if such
Person is an Acquired Entity, on the date on which such Person becomes a
Subsidiary) in the form of cash and cash equivalents (including any such
proceeds received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received), net of attorneys’ fees, accountants’ fees,
investment banking fees, amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Asset Sale or Recovery Event and other fees and expenses
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements).

“Net Cash Proceeds Statement” has the meaning assigned to such term in
sub-clause (y) of Section 2.10(b)(ii).

“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Subsidiary Guarantor.

“Obligations” means, collectively, (i) the principal of and interest on the
Loans and all fees, indemnification payments and other amounts whatsoever,
whether direct or indirect, absolute or contingent, now or hereafter from time
to time owing to any Guaranteed Party by the Borrower under this Agreement and
any other Loan Document and from time to time owing to any Guaranteed Party by
any Obligor under any of the Loan Documents (including any and all amounts in
respect of Letters of Credit), and all other obligations of the Obligors under
the Loan Documents (including the obligations of the Borrower under Section 9.14
and the obligations of the Subsidiary Guarantors under Section 9.15) and (ii) at
the election of the Obligor Representative, all obligations of the Obligors to
any Guaranteed Party (or any Affiliate

 

16



--------------------------------------------------------------------------------

thereof) under any Hedging Agreement entered into in the ordinary course of
business and not for speculative purposes, in each case including all interest
and expenses accrued or incurred subsequent to the commencement of any
bankruptcy or insolvency proceedings with respect to any Obligor, whether or not
such interest or expenses are allowed as a claim in such proceeding.

“Obligor Representative” means the Borrower, in its capacity as Obligor
Representative pursuant to Section 1.05.

“Obligors” means, collectively, the Borrower and the Subsidiary Guarantors.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and the other Loan Documents,
including any interest, additions to tax or penalties applicable hereto,
provided that there shall be excluded from “Other Taxes” all Excluded Taxes.

“Parent” means, with respect to any Lender, the Person as to which such Lender
is, directly or indirectly, a subsidiary.

“Participant” has the meaning assigned to such term in Section 9.04(e)(i).

“Participant Register” has the meaning assigned to such term in
Section 9.04(e)(i).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a) Liens imposed by law for taxes, assessments and governmental charges or
levies that are not yet due or are being contested in compliance with
Section 5.04;

(b) carriers’, warehousemen’s, mechanics’, landlord’s, lessor’s, materialmen’s,
repairmen’s and other Liens imposed by law, arising in the ordinary course of
business that (i) secure obligations that are not overdue by more than 60 days
or (ii) are being contested in compliance with Section 5.04;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations or to secure public or statutory obligations;

(d) pledges and deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(e) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower and its Subsidiaries;

(f) subleases of property with respect to which the Borrower or its Subsidiary
is the primary lessee, to the extent such subleases arise in the ordinary course
of business and do not

 

17



--------------------------------------------------------------------------------

interfere in any material respect with the business of the Borrower and its
Subsidiaries (taken as a whole);

(g) licenses and sublicenses of Intellectual Property, to the extent such
licenses and sublicenses either exist as of the Effective Date or thereafter
arise in the ordinary course of business and are consistent in all material
respects with prior practice; and

(h) precautionary Uniform Commercial Code filings made with respect to equipment
or vehicles leased to the Borrower in the ordinary course of business under
operating leases (i.e. leases not giving rise to Capital Lease Obligations);

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted Securitization” means any transaction or series of transactions that
may be entered into by the Borrower or any of its Subsidiaries pursuant to which
such Person may sell or convey Accounts to any Receivables Entity, provided that
(i) there shall be no recourse under any such securitization to the Borrower or
any of its Subsidiaries other than pursuant to Standard Securitization
Undertakings and (ii) no Default shall have occurred and be continuing either
immediately before or after giving effect to such securitization.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by the bank functioning as Administrative Agent hereunder, as its prime
rate in effect at its principal office in New York City; each change in the
Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.

“Pro Rata Subsidiary Guarantor Share” has the meaning assigned to such term in
Section 9.15(f).

“Projections” has the meaning assigned to such term in Section 5.01(d).

“Quarterly Dates” means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date of this Agreement.

“Rating” means the Moody’s Rating or the S&P Rating.

“Receivables Entity” means a special purpose Person that engages in no
activities other than in connection with the financing of Accounts pursuant to a
Permitted Securitization.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding arising after the
Effective Date relating to any asset of the Borrower or any of its Subsidiaries;
provided that “Recovery Event” shall not include (i) the proceeds of business
interruption insurance and (ii) any Recovery Event (or series of related
Recovery Events) with respect to assets having a fair market value of less than
$20,000,000.

 

18



--------------------------------------------------------------------------------

“Register” has the meaning assigned to such term in Section 9.04.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Required Lenders” means Lenders having Revolving Credit Exposures, outstanding
Term Loans (if any) and unused Commitments representing more than 50% of the sum
of the total Revolving Credit Exposures, outstanding Term Loans and unused
Commitments at such time; provided that, for purposes of declaring the Loans to
be due and payable pursuant to Article VII, and for all purposes after the Loans
become due and payable pursuant to Article VII or the Revolving Credit
Commitments expire or terminate, the outstanding Competitive Loans of the
Lenders shall be included in their respective Revolving Credit Exposures in
determining the Required Lenders. The “Required Lenders” of a particular Class
of Loans means Lenders having Revolving Credit Exposures, outstanding Term Loans
and unused Commitments of such Class representing more than 50% of the total
Revolving Credit Exposures, outstanding Term Loans and unused Commitments of
such Class at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests of the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests or any option, warrant or other right to acquire
any such Equity Interests.

“Revolving Credit Availability Period” means the period from and including the
Effective Date to but excluding the earlier of (a) the Revolving Credit
Termination Date and (b) the date of termination of the Revolving Credit
Commitments.

“Revolving Credit Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Credit Loans and to acquire participations in
Letters of Credit hereunder, as such commitment may be (a) reduced or increased
from time to time pursuant to Sections 2.08 and 2.10 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The amount of each Lender’s Revolving Credit
Commitment as of the Effective Date is set forth on Schedule 2.01, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Credit Commitment, as applicable. The aggregate amount of the
Revolving Credit Commitments as of the Effective Date is $2,087,500,000.

“Revolving Credit Exposure” means, with respect to any Revolving Credit Lender
at any time, the sum of the outstanding principal amount of such Lender’s
Revolving Credit Loans and its LC Exposure at such time.

“Revolving Credit Lender” means (a) a Lender that has a Revolving Credit
Commitment set forth opposite its name on Schedule 2.01 and (b) thereafter, the
Lenders from time to time holding Revolving Credit Loans and Revolving Credit
Commitments, after giving effect to any assignments thereof permitted by
Section 9.04.

“Revolving Credit Loan” means a Loan made pursuant to Section 2.01 that utilizes
the Revolving Credit Commitments.

“Revolving Credit Termination Date” means October 31, 2013 (or, if such date is
not a Business Day, the next preceding Business Day).

 

19



--------------------------------------------------------------------------------

“RF Emissions” means radio frequency emissions governed by FCC rules.

“S&P” means Standard & Poor’s Rating Services, a Division of The McGraw-Hill
Companies, Inc.

“S&P Rating” means, as of any date of determination thereof, the rating most
recently published by S&P as the consolidated corporate credit rating for the
Borrower.

“Sale and Leaseback Transaction” means any transaction or arrangement by the
Borrower or any of its Subsidiaries, directly or indirectly, with any Person
whereby such Borrower or such Subsidiary shall sell or transfer any property,
real or personal, used or useful in the business of the Borrower or any
Subsidiary thereof, whether now owned or hereafter acquired, and thereafter the
Borrower or any Subsidiary thereof rents or leases such property or other
property intended to be used for substantially the same purpose or purposes as
the property being sold or transferred.

“SCC” means Sprint Capital Corporation.

“Significant Subsidiary” means (a) any Subsidiary that has consolidated assets
or revenues greater than or equal to 5% of the total consolidated assets or
revenues of the Borrower and its Subsidiaries determined as of the end of (or,
with respect to such revenues, for the period of four fiscal quarters ending
with) the fiscal quarter or fiscal year most recently ended for which financial
statements are available and (b) each Subsidiary that directly or indirectly
owns or controls any other Significant Subsidiary.

“Special Counsel” means Simpson Thacher & Bartlett LLP, in its capacity as
special counsel to the Administrative Agent and the Arrangers.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any of its
Subsidiaries in connection with any Permitted Securitization that are customary
in non-recourse securitization transactions of comparable receivables.

“Statutory Reserve Rate” means for the Interest Period for any Syndicated
Eurodollar Borrowing, a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Subordinated Indebtedness” means Indebtedness of the Borrower or any of its
Subsidiaries that is subordinated in whole or in part to the Obligations.

“Subordination Agreement” means the Subordination Agreement dated as of May 21,
2010 among the Borrower and each of its Subsidiaries from time to time
substantially in the form of Exhibit C.

“Subordination Terms” has the meaning assigned to such term in the Subordination
Agreement.

 

20



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the ordinary voting power or, in the case of a partnership, more than 50% of
the general partnership interests are, as of such date, owned, controlled or
held, or (b) that is, as of such date, otherwise Controlled, by the parent or
one or more subsidiaries of the parent or by the parent and one or more
subsidiaries of the parent. It is understood that unless otherwise noted herein,
each reference to “Subsidiary” shall be a reference to a Subsidiary of the
Borrower. Notwithstanding the foregoing, each of the WiMax Joint Venture
Entities shall be deemed not to be a “Subsidiary” of the Borrower, unless and
until such time as any such WiMax Joint Venture Entity becomes a wholly owned
direct or indirect Subsidiary of the Borrower.

“Subsidiary Guarantor” means each Person identified under the caption
“SUBSIDIARY GUARANTORS” on the signature pages hereto and each Person that
becomes a “Subsidiary Guarantor” after the Effective Date pursuant to
Section 5.09 but excluding any Person that is released from its guarantee
obligations pursuant to Section 9.02 from the date of such release.

“Syndicated”, when used in reference to any Loan or Borrowing, refers to whether
the Class of such Loan or Borrowing is Revolving Credit or Term, as opposed to
Competitive.

“Syndication Agent” means Citibank, N.A. in its capacity as syndication agent.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Term Loan” means any Incremental Term Loans made pursuant to Section 2.08(b).

“Term Loan Lender” means the Lenders from time to time holding Term Loans,
pursuant to any Incremental Term Facilities added in accordance with
Section 2.08(d).

“Total Indebtedness” means, as of any day, all Indebtedness of the Borrower and
its Subsidiaries, determined on a consolidated basis without duplication in
accordance with GAAP.

“Total Indebtedness Ratio” means, as of the last day of any fiscal quarter, the
ratio of (a) Total Indebtedness to (b) EBITDA for the period of four quarters
ending on such day.

“Total Interest Coverage Ratio” means, as of the last day of any fiscal quarter,
the ratio of (a) EBITDA for the period of four quarters ending on such day to
(b) Total Interest Expense for such period.

“Total Interest Expense” means, for any period, interest expense of the Borrower
and its Subsidiaries with respect to all outstanding Indebtedness of the
Borrower and its Subsidiaries as determined on a consolidated basis in
accordance with GAAP, minus interest income received by the Borrower or any
Subsidiary in such period.

“Tower Transaction” means a sale, lease or other disposition or transfer of
wireless telecommunications towers and the real property and other assets
associated with such towers, and the leasing by the Borrower or any of its
Subsidiaries of space on such towers.

“Transactions” means, with respect to the Obligors, the execution, delivery and
performance by the each Obligor of the Loan Documents to which it is a party,
and, with respect to the Borrower, the borrowing of Loans and the use of the
proceeds thereof and the issuance of Letters of Credit hereunder.

 

21



--------------------------------------------------------------------------------

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Adjusted Base Rate or,
in the case of a Competitive Loan or Borrowing, the LIBO Rate or a Fixed Rate.

“U.S. dollars” or “$” refers to lawful money of the United States of America.

“WiMax Agreement” means the Equityholders’ Agreement, dated November 28, 2008,
among Clearwire Corporation, Sprint HoldCo, LLC, Eagle River Holdings, LLC,
Intel Capital Wireless Investment Corporation 2009A, Intel Capital Wireless
Investment Corporation 2008B, Intel Capital Wireless Investment Corporation
2008C, Intel Capital Corporation, Intel Capital (Cayman) Corporation,
Middlefield Ventures, Inc., Comcast Wireless Investment I, Inc., Comcast
Wireless Investment II, Inc., Comcast Wireless Investment III, Inc., Comcast
Wireless Investment IV, Inc., Comcast Wireless Investment V, Inc., Google Inc.,
TWC Wireless Holdings I LLC, TWC Wireless Holdings II LLC, TWC Wireless Holdings
III LLC, BHN Spectrum Investments, LLC.

“WiMax Joint Venture Entities” means each of Clearwire Corporation, Clearwire
Communications LLC and any of their respective subsidiaries.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a
“Competitive Loan”), by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Competitive Eurodollar Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Competitive Borrowing”), by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Competitive Eurodollar
Borrowing”).

SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof’ and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04 Accounting Terms: GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for

 

22



--------------------------------------------------------------------------------

such purpose), regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower or any Subsidiary at “fair value”, as
defined therein.

SECTION 1.05 Appointment of the Borrower as Obligor Representative. For purposes
of this Agreement and the other Loan Documents, each Obligor (i) authorizes the
Borrower to make such requests, give such notices or furnish such certificates
to the Administrative Agent or any Lender as may be required or permitted by
this Agreement and any other Loan Document for the benefit of such Obligor and
(ii) authorizes the Administrative Agent and each Lender to treat such requests,
notices, certificates or consents given or made by the Borrower to have been
made, given or furnished by the applicable Obligor for purposes of this
Agreement and any other Loan Document. The Administrative Agent and each Lender
shall be entitled to rely on each such request, notice, certificate or consent
made, given or furnished by the Obligor Representative pursuant to the
provisions of this Agreement or any other Loan Document as being made or
furnished on behalf of, and with the effect of irrevocably binding, such
Obligor. Each warranty, covenant, agreement and undertaking made on its behalf
by the Obligor Representative shall be deemed for all purposes to have been made
by each Obligor and shall be binding upon and enforceable against each Obligor
to the same extent as if the same had been made directly by each Obligor.

SECTION 1.06 Treatment of Hedging Agreements. For purposes hereof, it is
understood that any obligations of the Borrower to a Person arising under a
Hedging Agreement entered into at the time such Person (or an Affiliate thereof)
is a “Lender” party to this Agreement shall nevertheless continue to constitute
Obligations for purposes hereof (but only to the extent designated as
“Obligations” by the Obligor Representative pursuant to the definition of such
term), notwithstanding that such Person (or its Affiliate) may have assigned all
of its Loans and other interests in this Agreement and, therefore, at the time a
claim is to be made in respect of such obligations, such Person (or its
Affiliate) is no longer a “Lender” party to this Agreement, provided that
neither such Person nor any such Affiliate shall be entitled to the benefits of
this Agreement (and such obligations shall not be Obligations hereunder) unless,
at or prior to the time it ceased to be a Lender hereunder, it shall have
notified the Administrative Agent in writing of the existence of such agreement.

ARTICLE II

THE CREDITS

SECTION 2.01 Commitments. Revolving Credit Loans. Subject to the terms and
conditions set forth herein, each Revolving Credit Lender agrees to make
Revolving Credit Loans to the Borrower from time to time during the Revolving
Credit Availability Period in an aggregate principal amount that will not result
in (i) such Lender’s Revolving Credit Loans exceeding such Lender’s Revolving
Credit Commitment or (ii) the sum of the total Revolving Credit Exposures plus
the aggregate principal amount of outstanding Competitive Loans exceeding the
total Revolving Credit Commitments. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Credit Loans. Notwithstanding any other provision of this
Agreement, more than one Syndicated Borrowing may be made on the same day.

SECTION 2.02 Loans and Borrowings.

 

23



--------------------------------------------------------------------------------

(a) Obligation of Lenders. Each Syndicated Loan of a particular Class shall be
made as part of a Borrowing consisting of Loans of such Class made by the
Lenders ratably in accordance with their respective Commitments of such Class.
Each Competitive Loan shall be made in accordance with the procedures set forth
in Section 2.05. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments and Competitive Bids of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b) Type of Loans. Subject to Section 2.13, (i) each Syndicated Borrowing shall
be comprised entirely of Base Rate Loans or Eurodollar Loans as the Borrower may
request in accordance herewith and (ii) each Competitive Borrowing shall be
comprised entirely of Eurodollar Loans or Fixed Rate Loans as the Borrower may
request in accordance herewith. Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

(c) Minimum Amounts. At the commencement of each Interest Period for a
Eurodollar Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $10,000,000. At the time that
each Base Rate Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $500,000 and not less than $5,000,000; provided
that (i) a Base Rate Borrowing of Loans of any Class may be in an aggregate
amount that is equal to the entire unused balance of the total Commitments of
such Class and (ii) a Revolving Credit Base Rate Borrowing may be in an amount
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.04(e). Each Competitive Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$5,000,000. Borrowings of more than one Type and Class may be outstanding at the
same time.

SECTION 2.03 Requests for Borrowings. To request a Syndicated Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Syndicated Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing (except that in the case of a Eurodollar Borrowing on the Effective
Date, such notice shall be given not later than 1:00 p.m., New York City time,
two Business days before the date of the proposed Borrowing) or (b) in the case
of a Base Rate Borrowing, not later than 11:00 a.m., New York City time, on the
Business Day of the proposed Borrowing. Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) the aggregate amount of such Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Base Rate Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.06.

 

24



--------------------------------------------------------------------------------

If no election as to the Type of Syndicated Borrowing is specified, then the
requested Borrowing shall be a Base Rate Borrowing. If no Interest Period is
specified with respect to any requested Syndicated Eurodollar Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section 2.03, the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

Anything herein to the contrary notwithstanding, the initial Borrowing hereunder
shall be a Base Rate Borrowing, except to the extent that this Agreement shall
have been duly executed and delivered by each of the parties hereto at least
three Business Days prior to the Effective Date and the Borrower has given
timely notice of a Eurodollar Borrowing after such execution and delivery (or,
alternatively, the Borrower shall have executed and delivered to the
Administrative Agent a pre-funding letter in form and substance satisfactory to
the Administrative Agent pursuant to which the Borrower has agreed to reimburse
the Lenders for any costs of the type described in Section 2.15 in the event
that, for any reason, the Effective Date and initial Loans do not occur on the
date specified in such pre-funding letter).

SECTION 2.04 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, in addition
to the Revolving Credit Loans provided for in Section 2.01, the Borrower may
request the issuance of Letters of Credit for the Borrower’s or any Subsidiary’s
account by any Issuing Bank (or, if agreed to by the respective Issuing Banks,
by more than one Issuing Bank under a Letter of Credit providing for several
liability of the Issuing Banks issuing such Letter of Credit), in a form
reasonably acceptable to the relevant Issuing Bank(s), at any time and from time
to time during the Revolving Credit Availability Period. Letters of Credit
issued hereunder shall constitute utilization of the Revolving Credit
Commitments. In the event of any inconsistency between the terms and conditions
of this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Obligor Representative on behalf
of the Borrower or Subsidiary to, or entered into by the Borrower or any
Subsidiary with, one or more Issuing Banks relating to any Letters of Credit,
the terms and conditions of this Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal. Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the respective Issuing Bank(s)) to one or more Issuing
Bank(s) selected by it and to the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, the date of issuance, amendment,
renewal or extension, the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section 2.04), the amount of such
Letter of Credit, the identity of the Borrower or Subsidiary for whose account
such Letter of Credit is to be issued, the name and address of the beneficiary
thereof and such other information as shall be necessary to prepare, amend,
renew or extend such Letter of Credit. If requested by the respective Issuing
Bank(s), the Borrower also shall submit a letter of credit application on the
standard form of such Issuing Bank(s) in connection with any request for a
Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
aggregate LC Exposure of all of the Issuing Banks (determined for these purposes
without giving effect to the participations therein of the Revolving Credit
Lenders pursuant to paragraph (d) of this Section 2.04) shall not exceed
$1,770,000,000 (or if the Revolving Credit Commitments have been increased to a
higher amount pursuant to Section 2.08(d), such higher amount), (ii) the sum of
the total Revolving Credit Exposure plus the aggregate principal amount of
outstanding Competitive Loans shall not exceed the total

 

25



--------------------------------------------------------------------------------

Revolving Credit Commitments and (iii) the aggregate LC Exposure of each Issuing
Bank (so determined) shall not exceed the amount that such Issuing Bank has
agreed shall be its “Maximum LC Exposure”. Any Issuing Bank listed in the table
below hereby agrees that its “Maximum LC Exposure” shall be the amount set forth
opposite the name of such Issuing Bank in such table:

 

Issuing Bank

   Maximum LC Exposure  

JPMorgan Chase Bank, N.A.

   $ 557,550,000   

Citibank, N.A.

   $ 557,550,000   

Bank of America, N.A.

   $ 252,667,500   

Barclays Bank PLC

   $ 252,667,500   

Wells Fargo

   $ 149,565,000   

The “Maximum LC Exposure” of any Issuing Bank that becomes such after the date
hereof pursuant to a designation by the Borrower as contemplated in the
definition of “Issuing Banks” shall be the amount specified in the written
instrument contemplated by said definition. The “Maximum LC Exposure” of any
Issuing Bank may be increased at any time pursuant to a written instrument
executed and delivered between the Borrower, such Issuing Bank and the
Administrative Agent. In no event shall any Revolving Credit Lender be obligated
to increase its Maximum LC Exposure upon an increase of Revolving Credit
Commitments pursuant to Section 2.08(d). Concurrently with any reduction of the
Revolving Credit Commitments pursuant to Section 2.10, the “Maximum LC Exposure”
of each Issuing Bank shall be automatically reduced by an amount equal to such
Issuing Bank’s LC Applicable Percentage of the amount of such reduction.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the date that is five Business Days prior to the Revolving Credit
Termination Date, provided that in the case of any Letter of Credit having a
term of longer than 12 months, the respective Issuing Bank(s) may request that
such Letter of Credit include customary early termination rights (which shall in
any event permit the respective beneficiary thereof to draw the full amount of
such Letter of Credit upon receipt of notice of termination from such Issuing
Bank(s)).

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) by any Issuing Bank(s), and
without any further action on the part of such Issuing Bank(s) or the Lenders,
such Issuing Bank(s) hereby grant(s) to each Revolving Credit Lender, and each
Revolving Credit Lender hereby acquires from such Issuing Bank(s), a
participation in such Letter of Credit equal to such Revolving Credit Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Credit Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of such Issuing Bank(s), such
Revolving Credit Lender’s Applicable Percentage of each LC Disbursement made by
such Issuing Bank(s) and not reimbursed by the Borrower on the date due as
provided in paragraph (e) of this Section 2.04, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Revolving Credit
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such Issuing Bank in respect
of such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement (together with interest on the amount of such LC
Disbursement for the period from the date of such LC Disbursement to but
excluding

 

26



--------------------------------------------------------------------------------

the date of such reimbursement at a rate per annum equal to the Adjusted Base
Rate plus the Applicable Rate) not later than 12:00 noon, New York City time,
(i) for any Letter of Credit with a face amount of $20,000,000 or more, on the
Business Day that the Borrower receives notice of such LC Disbursement if such
notice is received prior to 10:00 a.m., New York City time, or the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time or (ii) for any other Letter of
Credit, on the second Business Day immediately following the day that the
Borrower receives notice of such LC Disbursement, provided that, if such LC
Disbursement is not less than $1,000,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with a Revolving Credit Base Rate
Borrowing in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Revolving Credit Base Rate Borrowing.

If the Borrower fails to make such payment when due, the Administrative Agent
shall notify each Revolving Credit Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Revolving Credit
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Revolving Credit Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.06 with respect to Revolving Credit Loans made
by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Credit Lenders), and the Administrative Agent shall
promptly pay to the respective Issuing Bank the amounts so received by it from
the Revolving Credit Lenders. Promptly following receipt by the Administrative
Agent of any payment from the Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the respective Issuing
Bank or, to the extent that the Revolving Credit Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear. Any payment made by a
Revolving Credit Lender pursuant to this paragraph to reimburse the Issuing Bank
for any LC Disbursement shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement. Notwithstanding
anything to the contrary in this paragraph, if the Borrower fails to make a
payment in respect of an LC Disbursement when due, or if the Borrower so
instructs the Administrative Agent, the Administrative Agent shall apply the
funds provided as cash collateral pursuant to Section 2.04(i) or Section 2.19(c)
to reimburse the Issuing Banks and Revolving Credit Lenders hereunder, as
applicable.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.04 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit, or any term or provision therein, (ii) any draft or other
document presented under a Letter of Credit proving to be forged, fraudulent or
invalid in any respect or any statement therein being untrue or inaccurate in
any respect, (iii) payment by the respective Issuing Bank(s) under a Letter of
Credit against presentation of a draft or other document that does not comply
strictly with the terms of such Letter of Credit and (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.04, constitute a legal or
equitable discharge of the Borrower’s obligations hereunder.

Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit by such
Issuing Bank or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of

 

27



--------------------------------------------------------------------------------

the respective Issuing Bank; provided that the foregoing shall not be construed
to excuse an Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s gross negligence
or willful misconduct when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that:

(i) each Issuing Bank may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

(ii) each Issuing Bank shall have the right, in its sole discretion, to decline
to accept such documents and decline to make such payment if such documents are
not in strict compliance with the terms of such Letter of Credit; and

(iii) this sentence shall establish the standard of care to be exercised by an
Issuing Bank when determining whether drafts and other documents presented under
a Letter of Credit comply with the terms thereof (and the parties hereto hereby
waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

(g) Disbursement Procedures. The Issuing Bank(s) for any Letter of Credit shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under such Letter of Credit. Such Issuing Bank(s)
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether such Issuing
Bank(s) have made or will make an LC Disbursement thereunder; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse such Issuing Bank(s) and the Revolving Credit
Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank(s) for any Letter of Credit shall make
any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made to but excluding the date that the Borrower reimburses such
LC Disbursement, at the rate per annum then applicable to Revolving Credit Base
Rate Loans; provided that, if the Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section 2.04, then
Section 2.12(d) shall apply. Interest accrued pursuant to this paragraph shall
be for the account of such Issuing Bank(s), except that interest accrued on and
after the date of payment by any Revolving Credit Lender pursuant to paragraph
(e) of this Section 2.04 to reimburse such Issuing Bank(s) shall be for the
account of such Lender to the extent of such payment.

(i) Cash Collateralization. If:

(i) an Event of Default shall occur and be continuing and the Borrower receives
notice from the Administrative Agent or the Required Lenders for the Lenders
having Revolving Credit Exposures demanding the deposit of cash collateral
pursuant to this paragraph, or

(ii) the Borrower shall be required to provide cover for LC Exposure pursuant to
Section 2.10(b),

 

28



--------------------------------------------------------------------------------

then, in each case, the Borrower shall immediately deposit into a cash
collateral account in the name and under the control of the Administrative Agent
an amount in cash equal to, in the case of an Event of Default, the LC Exposure
as of such date plus any accrued and unpaid interest thereon and, in the case of
cover pursuant to Section 2.10(b), the amount required under Section 2.10(b);
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the LC Exposure under this Agreement.

For purposes of this Agreement, providing “cash collateral” or to “cash
collateralize” the Letters of Credit means to pledge and deposit with or deliver
to the Administrative Agent, for the benefit of the Issuing Banks and the
Revolving Credit Lenders, as collateral for the LC Exposure, cash or deposit
account balances in the currency in which the Letters of Credit are denominated
and in an amount equal to the amount required to be cash collateralized pursuant
to this Section 2.04(i) and pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the Borrower. The
Borrower hereby grants to the Administrative Agent, for the benefit of each
Issuing Bank and the Revolving Credit Lenders, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing. All cash collateral shall be maintained in blocked, interest bearing
deposit account with the Administrative Agent.

(j) Existing Letters of Credit. Pursuant to Section 2.04 of the Existing Credit
Agreement, the Issuing Banks have issued various “Letters of Credit” under and
as defined in the Existing Credit Agreement. On the Effective Date, subject to
the satisfaction of the conditions precedent set forth in Article IV, each of
such “Letters of Credit” under the Existing Credit Agreement shall
automatically, and without any action on the part of any Person, become a Letter
of Credit hereunder (the Borrower hereby assuming the obligations of any
“Borrower” under the Existing Credit Agreement in respect of such “Letters of
Credit”), and each of the “Issuing Banks” under the Existing Credit Agreement
that is an Issuing Bank hereunder hereby unconditionally releases each
“Revolving Credit Lender” under the Existing Credit Agreement from any liability
under such “Revolving Credit Lender’s” participation under the Existing Credit
Agreement in respect of such Letter of Credit.

(k) Issuing Bank Agreements; Quarterly Reports to Lenders. Unless otherwise
requested by the Administrative Agent, each Issuing Bank shall report in writing
to the Administrative Agent (i) on the first Business Day of each week, the
daily activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue, amend, renew or extend any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the aggregate face amount of the
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and whether the amount thereof changed), it being understood that
such Issuing Bank shall not permit any issuance, renewal, extension or amendment
resulting in an increase in the amount of any Letter of Credit to occur without
first obtaining written confirmation from the Administrative Agent that it is
then permitted under this Agreement, (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date of such LC Disbursement and the
amount of such LC Disbursement, (iv) on any Business Day on which the Borrower
fails to reimburse an LC Disbursement required to be reimbursed to such Issuing
Bank on such day, the date of such failure, and the amount of such LC
Disbursement and (v) on any other Business Day, such other information as the
Administrative Agent shall reasonably request.

 

29



--------------------------------------------------------------------------------

Promptly following the end of each fiscal quarter, the Administrative Agent
shall furnish to the Lenders information regarding all outstanding Letters of
Credit as of the end of such fiscal quarter.

SECTION 2.05 Competitive Bid Procedure.

(a) Requests for Bids by the Borrower. Subject to the terms and conditions set
forth herein, from time to time during the Revolving Credit Availability Period,
the Borrower may request Competitive Bids and may (but shall not have any
obligation to) accept Competitive Bids and borrow Competitive Loans; provided
that the sum of the total Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans at any time shall not exceed
the total Revolving Credit Commitments. To request Competitive Bids, the
Borrower shall notify the Administrative Agent of such request by telephone, in
the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, four Business Days before the date of the proposed Borrowing and, in the
case of a Fixed Rate Borrowing, not later than 10:00 a.m., New York City time,
one Business Day before the date of the proposed Borrowing; provided that the
Borrower may submit up to (but not more than) three Competitive Bid Requests on
the same day, but a Competitive Bid Request shall not be made within five
Business Days after the date of any previous Competitive Bid Request, unless any
and all such previous Competitive Bid Requests shall have been withdrawn or all
Competitive Bids received in response thereto rejected. Each such telephonic
Competitive Bid Request shall be confirmed promptly by hand delivery or telecopy
to the Administrative Agent of a written Competitive Bid Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Competitive Bid Request shall specify the following
information in compliance with Section 2.03:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be a Eurodollar Borrowing or a Fixed Rate
Borrowing;

(iv) the initial Interest Period for such Borrowing, which shall be a period
contemplated by the definition of the term “Interest Period”; and

(v) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.06(a).

Promptly following receipt of a Competitive Bid Request in accordance with this
Section, the Administrative Agent shall notify the Revolving Credit Lenders of
the details thereof by telecopy, inviting the Revolving Credit Lenders to submit
Competitive Bids.

(b) Making of Bids by Lenders. Each Revolving Credit Lender may (but shall not
have any obligation to) make one or more Competitive Bids to the Borrower in
response to a Competitive Bid Request. Each Competitive Bid by a Revolving
Credit Lender must be in a form approved by the Administrative Agent and must be
received by the Administrative Agent by telecopy, in the case of a Eurodollar
Competitive Borrowing, not later than 9:30 a.m., New York City time, three
Business Days before the proposed date of such Competitive Borrowing, and in the
case of a Fixed Rate Borrowing, not later than 9:30 a.m., New York City time, on
the proposed date of such Competitive Borrowing. Competitive Bids that do not
conform substantially to the form approved by the Administrative Agent may be
rejected by the Administrative Agent, and the Administrative Agent shall notify
the applicable Revolving Credit Lender as promptly as practicable. Each
Competitive Bid shall specify (i) the principal amount (which shall be a minimum
of $5,000,000 and an integral multiple of $1,000,000 and which may

 

30



--------------------------------------------------------------------------------

equal the entire principal amount of the Competitive Borrowing requested by the
Borrower) of the Competitive Loan or Loans that the Lender is willing to make,
(ii) the Competitive Bid Rate or Rates at which the Lender is prepared to make
such Loan or Loans (expressed as a percentage rate per annum in the form of a
decimal to no more than four decimal places) and (iii) the Interest Period
applicable to each such Loan and the last day thereof.

(c) Notification of Bids by Administrative Agent. The Administrative Agent shall
promptly notify the Borrower by telecopy of the Competitive Bid Rate and the
principal amount specified in each Competitive Bid and the identity of the
Revolving Credit Lender that shall have made such Competitive Bid.

(d) Acceptance of Bids by the Borrower. Subject only to the provisions of this
paragraph, the Borrower may accept or reject any Competitive Bid. The Borrower
shall notify the Administrative Agent by telephone, confirmed by telecopy in a
form approved by the Administrative Agent, whether and to what extent it has
decided to accept or reject each Competitive Bid, in the case of a Eurodollar
Competitive Borrowing, not later than 10:30 a.m., New York City time, three
Business Days before the date of the proposed Competitive Borrowing, and in the
case of a Fixed Rate Borrowing, not later than 11:00 a.m., New York City time,
on the proposed date of the Competitive Borrowing; provided that (i) the failure
of the Borrower to give such notice shall be deemed to be a rejection of each
Competitive Bid, (ii) the Borrower shall not accept a Competitive Bid made at a
particular Competitive Bid Rate if the Borrower rejects a Competitive Bid made
at a lower Competitive Bid Rate, (iii) the aggregate amount of the Competitive
Bids accepted by the Borrower shall not exceed the aggregate amount of the
requested Competitive Borrowing specified in the related Competitive Bid
Request, (iv) to the extent necessary to comply with clause (iii) above, the
Borrower may accept Competitive Bids at the same Competitive Bid Rate in part,
which acceptance, in the case of multiple Competitive Bids at such Competitive
Bid Rate, shall be made pro rata in accordance with the amount of each such
Competitive Bid, and (v) except pursuant to clause (iv) above, no Competitive
Bid shall be accepted for a Competitive Loan unless such Competitive Loan is in
a minimum principal amount of $5,000,000 and an integral multiple of $1,000,000;
provided further that if a Competitive Loan must be in an amount less than
$5,000,000 because of the provisions of clause (iv) above, such Competitive Loan
may be for a minimum of $1,000,000 or any integral multiple thereof, and in
calculating the pro rata allocation of acceptances of portions of multiple
Competitive Bids at a particular Competitive Bid Rate pursuant to clause
(iv) above, the amounts shall be rounded to integral multiples of $1,000,000 in
a manner determined by the Borrower. A notice given by the Borrower pursuant to
this paragraph shall be irrevocable.

(e) Notification of Acceptances by the Administrative Agent. The Administrative
Agent shall promptly notify each bidding Revolving Credit Lender by telecopy
whether or not its Competitive Bid has been accepted (and, if so, the amount and
Competitive Bid Rate so accepted), and each successful bidder will thereupon
become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.

(f) Bids by the Administrative Agent. If the Administrative Agent shall elect to
submit a Competitive Bid in its capacity as a Lender, it shall submit such
Competitive Bid directly to the Borrower at least one quarter of an hour earlier
than the time by which the other Lenders are required to submit their
Competitive Bids to the Administrative Agent pursuant to paragraph (b) of this
Section.

SECTION 2.06 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon, New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose

 

31



--------------------------------------------------------------------------------

by notice to the Lenders. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower maintained with the Administrative Agent in
New York City and designated by the Borrower in the applicable Borrowing Request
or Competitive Bid Request; provided that Revolving Credit Base Rate Loans made
to finance the reimbursement of an LC Disbursement under any Letter of Credit as
provided in Section 2.04(e) shall be remitted by the Administrative Agent to the
respective Issuing Bank for such Letter of Credit.

(b) Presumption by Administrative Agent. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section 2.06 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at the Federal Funds Effective Rate. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

SECTION 2.07 Interest Elections for Syndicated Borrowings.

(a) Elections by Borrower. Each Syndicated Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Syndicated Eurodollar Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Syndicated Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section 2.07. The Borrower may elect different
options for continuations and conversions with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Competitive Borrowings, which may not be
converted or continued.

(b) Notice of Elections. To make an election pursuant to this Section 2.07, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower was requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

(c) Information in Election Notices. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.03:

(i) the Borrowing to which such Interest Election Request applies and, if
different options for continuations or conversions are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

32



--------------------------------------------------------------------------------

(iii) whether the resulting Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice by Administrative Agent to Lenders. Promptly following receipt of an
Interest Election Request, the Administrative Agent shall advise each Lender of
the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Presumption if No Notice. If the Borrower fails to deliver a timely Interest
Election Request with respect to a Syndicated Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to a Base Rate Borrowing. Notwithstanding any contrary
provision hereof, if the Borrower shall default in the payment of any principal
of or interest on any Loan, or any reimbursement obligation in respect of any LC
Disbursement, and the Administrative Agent, at the request of the Required
Lenders, so notifies the Borrower, then, so long as such default is continuing
(i) no outstanding Syndicated Borrowing may be converted to or continued as a
Syndicated Eurodollar Borrowing and (ii) unless repaid, each Syndicated
Eurodollar Borrowing shall be converted to a Base Rate Borrowing at the end of
the Interest Period applicable thereto.

SECTION 2.08 Termination. Reduction and Incremental Facilities.

(a) Termination of Commitments. Unless previously terminated, the Revolving
Credit Commitments shall terminate at the close of business on the Revolving
Credit Termination Date.

(b) Voluntary Termination or Reduction. The Borrower may at any time terminate,
or from time to time reduce, the Revolving Credit Commitments; provided that
(i) each reduction of the Revolving Credit Commitments shall be in an amount
that is an integral multiple of $1,000,000 and not less than $5,000,000 and
(ii) the Borrower shall not terminate or reduce the Revolving Credit Commitments
if, after giving effect to any concurrent prepayment of Loans in accordance with
Section 2.10, the sum of the Revolving Credit Exposures plus the aggregate
principal amount of outstanding Competitive Loans would exceed the total
Revolving Credit Commitments.

(c) Notice of Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce Commitments under
paragraph (b) of this Section 2.08 at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section 2.08 shall be
irrevocable; provided that a notice of termination of Commitments delivered by
the Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of Commitments shall be permanent. Each reduction of Commitments of any Class
shall be made ratably among the Lenders in accordance with their respective
Commitments of such Class.

(d) Increase of Revolving Credit Commitments; Addition of Incremental Term
Loans.

 

33



--------------------------------------------------------------------------------

(i) Requests for Incremental Facilities. The Borrower may, at any time, request
that the existing Lenders or other lending entities provide additional revolving
commitments hereunder (any such increase, an “Incremental Revolving Facility”)
and/or add one or more term loan facilities hereunder (each, an “Incremental
Term Facility”; any term loans thereunder, “Incremental Term Loans”; the
Incremental Term Facilities, together with any Incremental Revolving Facility,
the “Incremental Facilities”), (x) by having an existing Lender (each an
“Increasing Lender”) agree to increase its then existing Revolving Credit
Commitment or to provide Incremental Term Loans and/or (y) by adding as a new
Lender hereunder (each an “Assuming Lender”) any Person which shall agree to
provide a Revolving Credit Commitment or Incremental Term Loans hereunder, in
each case with the consent of the Administrative Agent and, in the case of any
Incremental Revolving Facility, each Issuing Bank. For avoidance of doubt, no
existing Lender shall be required to agree to provide or participate in any
Incremental Facility. Any request for an Incremental Facility shall be made by
notice to the Administrative Agent given by the Borrower specifying the amount
and type of the relevant Incremental Facility, the existing or new Lender or
Lenders providing such Incremental Facility and the date on which such increase
is to be effective (the “Incremental Date”), which shall be a Business Day at
least three Business Days after delivery of such notice; provided that:

(A) the minimum amount of Incremental Term Loans or the increase in Revolving
Credit Commitments on any Incremental Date shall be $50,000,000 (and integral
multiples of $25,000,000 in excess thereof);

(B) immediately after giving effect to any Incremental Facility, the sum of
(i) the totalaggregate amount of increases in the Revolving Credit Commitments
then in effectsince the Effective Date, (ii) the outstanding principal balance
of any Incremental Term Loans, (iii) the outstanding principal balance of the
EDC Indebtedness and (iv) any other and (iii) any Indebtedness (assuming all
relevant commitments to lend are fully drawn) incurred after the Effective Date
and permitted to exist under Section 6.01 (excluding Indebtedness permitted
pursuant to paragraphs (c), (g), (i), (j) and (o) thereof) that is Indenture
Pari Passu Debt, shall not exceed the amount equal to 15% of Consolidated Net
Tangible Assets;then outstanding pursuant to Section 6.01(p), shall not exceed
$2,300,000,000;

(C) no Default shall have occurred and be continuing on such Incremental Date or
shall result from the proposed Incremental Facility;

(D) the representations and warranties contained in this Agreement shall be true
and correct on and as of the Incremental Date as if made on and as of such date
(or, if any such representation or warranty is expressly stated to have been
made as of a specific date, as of such specific date);

(E) the Borrower shall be in pro forma compliance with the financial covenants
set forth in Section 6.05 on and as of the Incremental Date; and

(F) (i) in the case of any Incremental Term Facility, the maturity date thereof
shall not be earlier than 90 days following the Revolving Credit Termination
Date and the amortization payable thereunder shall not exceed 1% per annum of
the principal amount of the Incremental Term Loans thereunder and (ii) in the
case of any Incremental Revolving Facility, the maturity date or commitment
termination date thereof shall not be earlier than the Revolving Credit
Termination Date and such Incremental Revolving Facility shall not require any
scheduled commitment reductions prior to the Revolving Credit Termination

 

34



--------------------------------------------------------------------------------

Date (other than such reductions as are applicable to the Revolving Credit Loans
as in effect prior to such Incremental Revolving Facility).

(ii) Effectiveness of Incremental Facilities. Each Assuming Lender, if any,
shall become a Lender hereunder as of the Incremental Date; the Revolving Credit
Commitment of each Increasing Lender and Assuming Lender shall be increased or
effective, if and as applicable, on the Incremental Date; and each Increasing
Lender and Assuming Lender shall be obligated to make Incremental Term Loans, if
applicable, on the Incremental Date; in each case, provided that:

(x) the Administrative Agent shall have received on or prior to 1:00 p.m., New
York City time, on such Incremental Date a certificate of a Financial Officer of
the Borrower stating that each of the applicable conditions to such Incremental
Facilities set forth in this Section 2.08(d) has been satisfied; and

(y) with respect to each Assuming Lender and each Increasing Lender, the
Administrative Agent shall have received, on or prior to 1:00 p.m., New York
City time, on such Incremental Date, an executed Incremental Agreement.

(iii) Recordation into Register. Upon its receipt of an agreement referred to in
clause (ii)(y) above executed by an Assuming Lender or Increasing Lender, as
applicable, together with the certificate referred to in clause (ii)(x) above,
the Administrative Agent shall, if such agreement has been completed, (x) accept
such agreement, (y) record the information contained therein in the Register and
(z) give prompt notice thereof to the Borrower.

(iv) Adjustments of Borrowings upon Effectiveness of Incremental Facilities. If
any Revolving Credit Loans shall be outstanding, the Borrower will borrow from
each of the Increasing Lenders and Assuming Lenders providing the applicable
Incremental Revolving Facility, and such Increasing Lenders and Assuming Lenders
shall have made Revolving Credit Loans to the Borrower (in the case of Revolving
Credit Eurodollar Loans, with Interest Period(s) ending on the date(s) of any
then outstanding Interest Period(s)), and (notwithstanding the provisions in
this Agreement requiring that borrowings and prepayments be made ratably in
accordance with the principal amounts of the Loans of any Class held by the
Lenders) the Borrower shall prepay the Revolving Credit Loans held by the other
Revolving Credit Lenders (other than the Increasing Lenders and Assuming
Lenders) in such amounts as may be necessary, together with any amounts payable
under Section 2.15 as a result of such prepayment, so that after giving effect
to such Revolving Credit Loans and prepayments, the Revolving Credit Loans (and
Interest Period(s) of Revolving Credit Eurodollar Loan(s)) shall be held by the
Revolving Credit Lenders pro rata in accordance with the respective amounts of
their Revolving Credit Commitments (as modified hereby).

SECTION 2.09 Repayment of Loans: Evidence of Debt.

(a) Revolving Credit Loans. The Borrower hereby unconditionally promises to pay
to the Administrative Agent for the account of each Revolving Credit Lender the
then unpaid principal amount of such Lender’s Revolving Credit Loans in full on
the Revolving Credit Termination Date.

(b) Incremental Term Loans. The Borrower hereby unconditionally promises to pay
to the Administrative Agent for the account of any Increasing Lender or Assuming
Lender providing Incremental Term Loans the principal of the Incremental Term
Loans on the applicable maturity date.

 

35



--------------------------------------------------------------------------------

(c) Competitive Loans. The Borrower hereby unconditionally promises to pay to
the Administrative Agent for the account of the applicable Lender or Lenders
that made the Competitive Bid Loans the then unpaid principal amount of each
Competitive Loan on the last day of the Interest Period applicable to such Loan.

(d) Maintenance of Loan Accounts by Lenders. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan held by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

(e) Maintenance of Loan Accounts by Administrative Agent. The Administrative
Agent shall maintain accounts in which it shall record (i) the amount of each
Loan outstanding hereunder, the Class and Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

(f) Effect of Loan Accounts. The entries made in the accounts maintained
pursuant to paragraph (d) or (e) of this Section 2.09 shall be prima facie
evidence of the existence and amounts of the obligations recorded therein,
provided that the failure of any Lender or the Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.

(g) Promissory Notes. Any Lender may request that Loans held by it be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

SECTION 2.10 Prepayment of Loans.

(a) Optional Prepayment. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing of any Class in whole or in part, subject
to prior notice in accordance with paragraph (c) of this Section 2.10, provided
that the Borrower shall not have the right to prepay any Competitive Loan
without the prior consent of the Lender thereof. Revolving Credit Loans may be
prepaid by the Borrower in aggregate amounts that are (x) in the case of
Eurodollar Loans, an integral multiple of $1,000,000 and not less than
$10,000,000 and (y) in the case of Adjusted Base Rate Loans, an integral
multiple of $500,000 and not less than $5,000,000.

(b) Mandatory Prepayments. The Borrower shall prepay the Loans hereunder and the
Commitments shall be subject to automatic reduction, as follows:

(i) Revolving Credit Loans. The Borrower shall from time to time prior to the
Revolving Credit Termination Date prepay the Revolving Credit Loans and
Competitive Loans (and/or provide cover for LC Exposure as specified in
Section 2.04(i)) in such amounts as shall be necessary so that at all times the
sum of the total Revolving Credit Exposures plus the aggregate principal amount
of all Competitive Loans do not exceed the total Revolving Credit Commitments.
Any prepayment pursuant to this paragraph shall be applied, first, to Revolving
Credit Loans

 

36



--------------------------------------------------------------------------------

outstanding, second, as cover for LC Exposure as specified in Section 2.04(i)
and third, to Competitive Loans outstanding.

(ii) All Loans, etc. The Borrower shall prepay the Loans hereunder and the
Commitments shall be subject to automatic permanent reduction, as follows:

(x) Change in Control. Upon the occurrence of any Change in Control, unless the
Required Lenders of the respective Class shall elect otherwise, the Borrower
shall prepay the Loans hereunder in full (and provide cover for LC Exposure as
specified in Section 2.04(i)) plus any accrued and unpaid interest thereon, and
the Commitments hereunder of such Class shall be automatically terminated.

(y) Asset Sales. Together with each delivery of financial statements pursuant to
Section 5.01(a) or 5.01(b), the Borrower shall deliver to the Administrative
Agent a statement (a “Net Cash Proceeds Statement”) setting forth in reasonable
detail the aggregate amount of Net Cash Proceeds received during the last fiscal
quarter covered by such financial statements (the “Current Net Cash Proceeds”).
If the aggregate amount of the Current Net Cash Proceeds when taken together
with the aggregate amount of Net Cash Proceeds received in prior fiscal quarters
as to which a prepayment of the Indebtedness hereunder or the EDC Indebtedness
has not yet been made under this paragraph (other than as a result of the
proviso hereto or the requirement to only use 50% of Excess Disposition Proceeds
to make prepayments) shall exceed $1,000,000,000500,000,000 in the aggregate
(such excess amount, the “Excess Disposition Proceeds”) then, not later than
five Business Days after the delivery of the applicable Net Cash Proceeds
Statement (or if such Net Cash Proceeds Statement shall not be delivered in
conformity with the terms hereof, five Business Days after the date such Net
Cash Proceeds Statement was required to be delivered), the Borrower shall apply
50% of such Excess Disposition Proceeds towards the prepayment of (A) the Loans
and the reduction of the Commitments as set forth in sub-clause (z) of this
paragraph (and/or provide cover for LC Exposure as specified in Section 2.04(i))
and (B) the EDC Indebtedness (but only to the extent required under the EDC
Credit Agreement), pro rata based on their respective outstanding principal
amount of loans thereunder as of the end of the period covered by the applicable
financial statements (treating, for such purpose, as outstanding loans, the
aggregate outstanding LC Exposure and the unused portion of the Commitments);
provided that the Borrower shall not be required to make a prepayment under this
sub-clause (y) to the extent that (1) the Borrower states in the applicable Net
Cash Proceeds Statement that all or any portion of such Net Cash Proceeds (or an
equivalent amount) is to be reinvested (or has been reinvested) in any assets
used or to be used by the Borrower and its Subsidiaries in the same or similar
or related line of business, and (2) such Net Cash Proceeds (or an equivalent
amount) are or have been or will be in fact so applied to such reinvestment
within twelve months of the related Asset Sale or Recovery Event.

(z) Application. All amounts to be applied in connection with prepayments and
Commitment reductions hereunder made pursuant to sub-clause (x) and (y) of this
paragraph shall be applied to the permanent reduction of the aggregate amount of
the Revolving Credit Commitments whether or not any Loans are outstanding (and
to the extent that, after giving effect to such reduction, the sum of the total
Revolving Credit Exposures plus the aggregate outstanding principal amount of
all Competitive Loans would exceed the total Revolving Credit Commitments, the
Borrower shall first, prepay Revolving Credit Loans, second, provide cover for
LC Exposure as specified in Section 2.04(i) and third, prepay Competitive Loans
in an aggregate amount equal to such excess).

 

37



--------------------------------------------------------------------------------

(c) Notification of Prepayments. The Borrower shall notify the Administrative
Agent by telephone (confirmed by telecopy) of any prepayment under paragraph
(a) of this Section 2.10 (i) in the case of prepayment of a Syndicated
Eurodollar Borrowing or of a Competitive Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of prepayment or (ii) in
the case of prepayment of a Base Rate Borrowing, not later than 11:00 a.m., New
York City time, on the date of prepayment. Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid; provided that, if a notice of prepayment is
given in connection with a conditional notice of termination of Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08. Promptly
following receipt of any such notice relating to a Syndicated Borrowing or
Competitive Borrowing, the Administrative Agent shall advise the Lenders holding
Loans of such Class of the contents thereof.

(d) Prepayments Accompanied by Interest. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.12.

SECTION 2.11 Fees.

(a) Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the a rate
per annum equal to the Applicable Rate, on the daily average unused amount of
the Revolving Credit Commitment of such Lender during the period from and
including the Effective Date to but excluding the date on which such Revolving
Credit Commitment terminates. Accrued commitment fees shall be payable in
arrears on each Quarterly Date and on the date on which the Revolving Credit
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

(b) Letter of Credit Fees. The Borrower agrees to pay with respect to Letters of
Credit outstanding hereunder the following fees:

(i) to the Administrative Agent for the account of each Revolving Credit Lender
a participation fee with respect to its participations in Letters of Credit,
which shall accrue at a rate per annum equal to the Applicable Rate used in
determining interest on Revolving Credit Eurodollar Loans, on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Revolving Credit Commitment terminates and the date on which there shall no
longer be any Letters of Credit outstanding hereunder; and

(ii) to each Issuing Bank (x) a fronting fee, which shall accrue at the rate of
1/4 of 1% per annum on the average daily amount of the LC Exposure of such
Issuing Bank (determined for these purposes without giving effect to the
participations therein of the Revolving Credit Lenders pursuant to paragraph
(d) of Section 2.04, and excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Revolving Credit Commitments and the date on which there shall no longer be any
Letters of Credit of such Issuing Bank outstanding hereunder, and (y) such
Issuing Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.

 

38



--------------------------------------------------------------------------------

Accrued participation fees and fronting fees shall be payable in arrears on each
Quarterly Date and on the date the Revolving Credit Commitments terminate,
commencing on the first such date to occur after the date hereof, provided that
any such fees accruing after the date on which the Revolving Credit Commitments
terminate shall be payable on demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

(c) Agency Fees. The Borrower agrees to pay to the Administrative Agent, for its
own respective account, fees payable in the amounts and at the times separately
agreed upon in writing upon between the Borrower and the Administrative Agent.

(d) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent for distribution to
the Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances, absent manifest error in the determination thereof.

SECTION 2.12 Interest.

(a) Base Rate Borrowings. The Loans comprising each Base Rate Borrowing shall
bear interest at a rate per annum equal to the Adjusted Base Rate plus the
Applicable Rate.

(b) Eurodollar Borrowings. The Loans comprising each Eurodollar Borrowing shall
bear interest at a rate per annum equal to (i) in the case of a Revolving Credit
Loan, the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate; (ii) in the case of an Incremental Term
Facility, the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate, or (iii) in the case of a Competitive Loan,
the LIBO Rate for the Interest Period in effect for such Borrowing plus (or
minus as applicable) the Margin applicable to such Loan.

(c) Fixed Rate Borrowings. Each Fixed Rate Loan shall bear interest at the Fixed
Rate applicable to such Loan.

(d) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Obligors
hereunder is not paid when due, whether at stated maturity, upon acceleration,
by mandatory prepayment or otherwise, such overdue amount shall bear interest,
after as well as before judgment, at a rate per annum equal to (i) in the case
of overdue principal of any Loan, 2.00% plus the rate otherwise applicable to
such Loan as provided above, (ii) in the case of any interest on any Loan, 2.00%
plus the rate applicable to the Loan in respect of which such interest is
payable and (iii) in the case of any fee or other amount that does not relate to
a Loan of a particular type, at a rate per annum equal to 2.00% plus the
Adjusted Base Rate.

(e) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to paragraph (d) of this Section 2.12 shall be payable on
demand, (ii) in the event of any repayment or prepayment of any Eurodollar Loan,
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, (iii) in the event of any conversion
of any Syndicated Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion and (iv) all accrued interest on Revolving Credit Loans
shall be payable upon termination of the Revolving Credit Commitments.

(f) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Adjusted Base
Rate at times when the Adjusted

 

39



--------------------------------------------------------------------------------

Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Adjusted Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.13 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate (in the case of a Syndicated Eurodollar
Borrowing) or the LIBO Rate (in the case of a Competitive Eurodollar Borrowing)
for such Interest Period; or

(b) if such Borrowing is of a particular Class of Loans, the Administrative
Agent is advised by the Required Lenders of such Class (or, in the case of a
Competitive Eurodollar Loan, any Lender that is required to make such Loan) that
the Adjusted LIBO Rate (in the case of a Syndicated Eurodollar Borrowing) or the
LIBO Rate (in the case of a Competitive Eurodollar Borrowing), as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their respective Loans (or its Loan) of such
Class included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Syndicated Borrowing to, or
continuation of any Syndicated Borrowing as, a Syndicated Eurodollar Borrowing
shall be ineffective, (ii) if any Borrowing Request requests a Syndicated
Eurodollar Borrowing, such Syndicated Borrowing shall be made as a Base Rate
Borrowing and (iii) any request by the Borrower for a Eurodollar Competitive
Borrowing shall be ineffective; provided that if the circumstances giving rise
to such notice do not affect all the Lenders, then requests by the Borrower for
Competitive Eurodollar Borrowings may be made to Lenders that are not affected
thereby.

SECTION 2.14 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or Issuing Bank; or

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans or Fixed Rate Loans
made by such Lender or any Letter of Credit or participation therein; or

and the result of any of the foregoing shall be to increase the cost to such
Lender (or, in the case of (ii) to such Lender or Issuing Bank) of making or
maintaining any Eurodollar Loan or Fixed Rate Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or any
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or such Issuing Bank, as the case may be, such

 

40



--------------------------------------------------------------------------------

additional amount or amounts as will compensate such Lender or such Issuing
Bank, as the case may be, for such additional costs incurred or reduction
suffered.

(b) Capital Requirements. If any Lender or Issuing Bank reasonably determines
that any Change in Law regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s or such Issuing Bank’s
capital or on the capital of such Lender’s or Issuing Bank’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Letters of Credit held by, such Lender, or the Letters of Credit issued by
such Issuing Bank, to a level below that which such Lender or such Issuing Bank
or such Lender’s or Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Bank, or such Lender’s or
Issuing Bank’s holding company, for any such reduction suffered.

(c) Certificates from Lenders. A certificate of a Lender or Issuing Bank setting
forth the amount or amounts necessary to compensate such Lender or Issuing Bank
or its holding company, as the case may be, as specified in paragraph (a) or
(b) of this Section 2.14 shall be delivered to the Borrower and shall be
conclusive so long as it reflects a reasonable basis for the calculation of the
amounts set forth therein and does not contain any manifest error. The Borrower
shall pay such Lender or Issuing Bank the amount shown as due on any such
certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section 2.14 shall not constitute a
waiver of such Lender’s or Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or
Issuing Bank pursuant to this Section 2.14 for any increased costs or reductions
incurred more than six months prior to the date that such Lender or Issuing
Bank, as the case may be, notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the six-month period referred to above shall be extended to include the period
of retroactive effect thereof.

(e) Competitive Loans. Notwithstanding the foregoing provisions of this Section,
a Lender shall not be entitled to compensation pursuant to this Section in
respect of any Competitive Loan if the Change in Law that would otherwise
entitle it to such compensation shall have been publicly announced prior to
submission of the Competitive Bid pursuant to which such Loan was made.

SECTION 2.15 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Syndicated Eurodollar Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Syndicated Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice is permitted
to be revocable and is revoked in accordance herewith), (d) the failure to
borrow any Competitive Loan after accepting the Competitive Bid to make such
Loan or (e) the assignment of any Syndicated Eurodollar Loan other than on the
last day of the Interest Period applicable thereto or of any Competitive Loan as
a result of a request by the Borrower pursuant to Section 2.18, then, in any
such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event.

In the case of a Eurodollar Loan, the loss to any Lender attributable to any
such event shall be deemed to include an amount determined by such Lender to be
equal to the excess, if any, of (i) the

 

41



--------------------------------------------------------------------------------

amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan for the period from the date of such payment,
conversion, failure or assignment to the last day of the then current Interest
Period for such Loan (or, in the case of a failure to borrow, convert or
continue, the duration of the Interest Period that would have resulted from such
borrowing, conversion or continuation) if the interest rate payable on such
deposit were equal to the Adjusted LIBO Rate (in the case of a Syndicated
Eurodollar Loan) or the LIBO Rate (in the case of a Competitive Eurodollar Loan)
for such Interest Period, over (ii) the amount of interest that such Lender
would earn on such principal amount for such period if such Lender were to
invest such principal amount for such period at the interest rate that would be
bid by such Lender (or an affiliate of such Lender) for U.S. dollar deposits
from other banks in the eurodollar market at the commencement of such period. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 2.15 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

SECTION 2.16 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Obligors hereunder or under any other Loan Document shall be
made free and clear of, and without deduction for any Indemnified Taxes or Other
Taxes (except to the extent that, after request by the Obligor Representative,
the respective Lender shall have failed to deliver the documents referred to in
paragraph (f) of this Section 2.16); provided that if the Obligors shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.16) the Administrative Agent, Lender or Issuing Bank (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the Obligors shall make such deductions and
(iii) the Obligors shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) Other Taxes. In addition the Obligors shall pay, or at the option of the
Administrative Agent reimburse it for the payment of, any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by Obligors. The Obligors shall indemnify the Administrative
Agent, each Lender and each Issuing Bank, within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.16) paid by the Administrative Agent, such
Lender or Issuing Bank, as the case may be (and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto during the period
prior to the Obligors making the payment demanded under this paragraph (c)),
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Obligor Representative
by a Lender or an Issuing Bank, or by the Administrative Agent on its own behalf
or on behalf of a Lender or an Issuing Bank, shall be conclusive absent manifest
error.

(d) Indemnification of the Administrative Agent. Each Lender shall indemnify the
Administrative Agent within 10 days after the demand thereof, for the full
amount of any Excluded Taxes attributable to such Lender that are payable or
paid by the Administrative Agent, and together with all interest, penalties,
reasonable costs and expenses arising therefrom or with respect thereto, whether
or not such Excluded Taxes were correctly or legally imposed or asserted by the
relevant Government Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.

 

42



--------------------------------------------------------------------------------

(e) Receipt for Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Obligors to a Governmental Authority,
the Obligor Representative shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

(f) Forms Requirements.

(i) Each Foreign Lender (or assignee or Participant, as applicable) shall
deliver to the Obligor Representative and the Administrative Agent (or, in the
case of a Participant, to the Lender from which the related participation shall
have been purchased) two copies of either U.S. Internal Revenue Service (“IRS”)
Form W-8BEN, Form W-8ECI or Form W-8IMY (together with any applicable underlying
IRS forms), or, in the case of a Foreign Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement substantially in the form of
Exhibit D and the applicable IRS Form W-8, or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Foreign Lender
claiming complete exemption from, or a reduced rate of, U.S. federal withholding
tax on payments under this Agreement and the other Loan Documents. Such forms
shall be delivered by each Foreign Lender on or before the date it becomes a
party to this Agreement (or, in the case of any Participant, on or before the
date such Participant purchases the related participation) and from time to time
thereafter upon the request of the Obligor Representative or the Administrative
Agent. In addition, each Foreign Lender shall deliver such forms promptly upon
the obsolescence or invalidity of any form previously delivered by such Foreign
Lender. Each Foreign Lender shall promptly notify the Obligor Representative and
the Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Obligor
Representative (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
paragraph, a Foreign Lender shall not be required to deliver any form pursuant
to this paragraph that such Foreign Lender is not legally able to deliver.

(ii) Any Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Obligors are
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Obligor Representative (with
a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Obligor Representative, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate;
provided that such Lender is legally entitled to complete, execute and deliver
such documentation and in such Lender’s judgment such completion, execution or
submission would not materially prejudice the legal or commercial position of
such Lender.

(g) Treatment of Certain Refunds. If the Administrative Agent, a Lender or an
Issuing Bank determines, in its reasonable discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by any
Obligor or with respect to which any Obligor have paid additional amounts
pursuant to this Section, it shall pay to such Obligor an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by such Obligor under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or such Issuing Bank, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that such Obligor, upon the
request of the Administrative Agent, such Lender or such Issuing Bank, agree to
repay the amount paid over to such Obligor (plus any penalties, interest or
other charges imposed by the

 

43



--------------------------------------------------------------------------------

relevant Governmental Authority) to the Administrative Agent, such Lender or
such Issuing Bank in the event the Administrative Agent, such Lender or such
Issuing Bank is required to repay such refund to such Governmental Authority.
This paragraph shall not be construed to require the Administrative Agent, any
Lender or any Issuing Bank to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.

SECTION 2.17 Payments Generally: Pro Rata Treatment: Sharing of Set-Offs.

(a) Payments by Obligors. The Obligors shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or under Section 2.14, 2.15 or 2.16, or otherwise) or under
any other Loan Document prior to 12:00 noon, New York City time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at such of its offices in New York
City as shall be notified to the relevant parties from time to time, except
payments to be made directly to an Issuing Bank as expressly provided herein and
except that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof, and the
Obligors shall have no liability in the event timely or correct distribution of
such payments is not so made. If any payment hereunder shall be due on a day
that is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in U.S. dollars.

(b) Application if Payments Insufficient. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, to pay interest and fees then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, to pay
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

(c) Pro Rata Treatment. Except to the extent otherwise provided herein. (i) each
Syndicated Borrowing of a particular Class from the Lenders under Section 2.01
hereof shall be made from the relevant Lenders, each payment of commitment fees
under Section 2.11 hereof in respect of Commitments of a particular Class shall
be made for account of the relevant Lenders, and each termination or reduction
of the amount of the Commitments of a particular Class under Section 2.08 hereof
shall be applied to the respective Commitments of such Class of the relevant
Lenders, pro rata according to the amounts of their respective Commitments of
such Class; (ii) Syndicated Eurodollar Loans of any Class having the same
Interest Period shall be allocated pro rata among the relevant Lenders according
to the amounts of their Commitments of such Class (in the case of the making of
Syndicated Loans) or their respective Loans of such Class (in the case of
conversions and continuations of Syndicated Loans); (iii) each payment or
prepayment by the Borrower of principal of Syndicated Loans of a particular
Class shall be made for account of the relevant Lenders pro rata in accordance
with the respective unpaid principal amounts of the Syndicated Loans of such
Class held by them; (iv) each payment by the Borrower of interest on Syndicated
Loans of a particular Class shall be made for account of the relevant Lenders
pro rata in accordance with the amounts of interest on such Syndicated Loans
then due and payable to the respective Lenders; and (v) each payment by the
Borrower of participation fees in respect of Letters of Credit shall be made for
the account of the Revolving Credit Lenders pro rata in accordance with the
amount of participation fees then due and payable to the Revolving Credit
Lenders.

 

44



--------------------------------------------------------------------------------

(d) Sharing of Payments by Lenders. If, at any time after the occurrence and
during the continuance of an Event of Default hereunder, any Lender shall, by
exercising any right of set-off or counterclaim or otherwise (including through
voluntary prepayment by the Borrower), obtain payment in respect of any
principal of or interest on any of its Syndicated Loans (or participations in LC
Disbursements) of any Class resulting in such Lender receiving payment of a
greater proportion of the aggregate principal amount of its Syndicated Loans
(and participations in LC Disbursements) of such Class and accrued interest
thereon than the proportion of such amounts received by any other Lender of such
Class or any other Class, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Syndicated Loans
(and LC Disbursements) of the other Lenders to the extent necessary so that the
benefit of such payments shall be shared by all the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Syndicated Loans (and participations in LC Disbursements);
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans (or
participations in LC Disbursements) to any assignee or participant, other than
to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). The Obligors consent to the foregoing
and agree, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Obligors’ rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of the
Obligors in the amount of such participation.

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Obligor Representative prior to the date on which any payment is
due to the Administrative Agent for the account of the Lenders or any Issuing
Bank entitled thereto (the “Applicable Recipient”) hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Applicable Recipient the amount
due. In such event, if the Borrower has not in fact made such payment, then each
Applicable Recipient severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Applicable Recipient with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the Federal Funds Effective Rate.

(f) Certain Deductions by Administrative Agent. If any Lender shall fail to make
any payment required to be made by it pursuant to Section 2.04(d), 2.04(e),
2.06(b) or 2.17(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Section until all such unsatisfied
obligations are fully paid.

SECTION 2.18 Mitigation Obligations: Replacement of Lenders.

(a) Designation of Different Lending Office. If any Lender requests compensation
under Section 2.14, or if the Obligors are required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.16, then such Lender shall, if requested by the Obligor
Representative, use reasonable efforts to designate a different lending office
for funding or booking its Loans (or participations in LC Disbursements)
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not cause such
Lender and its lending office(s) to suffer any economic, legal or

 

45



--------------------------------------------------------------------------------

regulatory disadvantage; provided, that nothing in this Section shall affect or
postpone any of the obligations of the Obligors or the rights of any Lender
pursuant to Section 2.14 or 2.16. The Obligors hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders — Increased Costs. Etc. If any Lender requests
compensation under Section 2.14, or if the Obligors are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.16, or if any Lender becomes a Defaulting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent given by the Obligor Representative,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement (other than any outstanding
Competitive Loans held by it) to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent (and, if a Revolving Credit Commitment is being
assigned, each Issuing Bank), which consents shall not unreasonably be withheld
or delayed, (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, other than Competitive Loans (and
participations in LC Disbursements), accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Obligors (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments; provided, further, that until such time as
such replacement shall be consummated, the Obligor shall pay all additional
amounts (if any) required pursuant to Section 2.14 or 2.16, as the case may be.
A Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. No assignment pursuant to this Section 2.18(b) shall be deemed
to impair any claim that the Borrower may have against any Lender that defaults
in its obligation to fund Loans hereunder.

(c) Replacement of Lenders — Amendments. If, in connection with a request by the
Borrower to obtain the consent of the Lenders to a waiver, amendment or
modification of any of the provisions of this Agreement that requires the
consent of all of the Lenders or all affected Lenders under Section 9.02, one or
more Lenders (the “Declining Lenders”) having Loans, LC Exposure and unused
Commitments representing not more than 50% of the sum of the total Loans, LC
Exposure and unused Commitments at such time have declined to agree to such
request, then the Borrower may, at its sole expense and effort, upon notice to
such Lender(s) and the Administrative Agent given by the Borrower, require all
(but not less than all) of such Declining Lenders to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all their interests, rights and obligations under this
Agreement to one or more assignees that shall assume such obligations (any of
which assignees may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent (and, if a Revolving Credit Commitment is being
assigned, each Issuing Bank), which consents shall not unreasonably be withheld
or delayed, (ii) each such Declining Lender shall have received payment of an
amount equal to the outstanding principal of its Loans (and participations in LC
Disbursements), accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under any other Loan Document, from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Obligors (in the case of all other amounts) and (iii) the Obligors shall have
paid to each of the Lenders compensation in an amount equivalent (taking into
account the total Commitments, LC Exposure and Loans of such other Lenders) to
any compensation required to induce the assignees to take such assignment from
the Declining Lenders.

 

46



--------------------------------------------------------------------------------

SECTION 2.19 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Revolving Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.11;

(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 9.02); provided, that this clause (b) shall not
apply in the case of a waiver, amendment or modification requiring the consent
of all Lenders or each Lender affected thereby (other than with respect to
Section 9.02(b)(iii));

(c) if LC Exposure exists at the time a Lender becomes a Defaulting Lender then:

(i) all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s LC Exposure does not
exceed the total of all non-Defaulting Lenders’ Revolving Commitments and
(y) the conditions set forth in Section 4.02 are satisfied at the time such
Lender becomes a Defaulting Lender and its LC Exposure is reallocated;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (which notice shall be promptly delivered by
the Administrative Agent upon the failure of the reallocation in clause
(i) above to be fully effected) cash collateralize such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above), which cash collateral shall be deposited into a cash collateral
account in the name of and under the control of the Administrative Agent, in
accordance with the procedures set forth in Section 2.04(i) for so long as such
LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 2.19(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.19(c), then the fees payable to the Lenders pursuant to
Section 2.11(a) and Section 2.11(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 2.19(c), then, without prejudice to any rights
or remedies of the Issuing Bank or any Lender hereunder, all commitment fees
that otherwise would have been payable to such Defaulting Lender (solely with
respect to the portion of such Defaulting Lender’s Commitment that was utilized
by such LC Exposure) and letter of credit fees payable under Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to the
Issuing Bank until such LC Exposure is cash collateralized and/or reallocated;

(d) so long as any Revolving Lender is a Defaulting Lender, the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that 100% of the related

 

47



--------------------------------------------------------------------------------

exposure will be covered by the Commitments of the non-Defaulting Lenders and/or
cash collateral will be provided by the Borrower in accordance with
Section 2.19(c), and participating interests in any such newly issued or
increased Letter of Credit shall be allocated among non-Defaulting Lenders in a
manner consistent with Section 2.19(c)(i) (and Defaulting Lenders shall not
participate therein); and

(e) (i) if a Bankruptcy Event with respect to the Parent of any Revolving Lender
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Issuing Bank has a good faith belief that any Revolving
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Revolving Lender commits to extend credit, the Issuing
Bank shall not be required to issue, amend or increase any Letter of Credit,
unless the Issuing Bank shall have entered into arrangements with the Borrower
or such Revolving Lender, satisfactory to the Issuing Bank, to defease any risk
to the Issuing Bank in respect of such Revolving Lender hereunder.

In the event that the Administrative Agent, the Borrower and each Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Revolving Lender to be a Defaulting Lender, then the LC Exposure of
the Revolving Lenders shall be readjusted to reflect the inclusion of such
Revolving Lender’s Commitment and on such date such Revolving Lender shall
purchase at par such of the Revolving Credit Loans of the other Revolving
Lenders (other than Competitive Loans) as the Administrative shall determine may
be necessary in order for such Revolving Lender to hold such Revolving Credit
Loans in accordance with its Applicable Percentage.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders and the Administrative
Agent, as to itself and each of its Subsidiaries, that:

SECTION 3.01 Organization: Powers. The Borrower is duly organized, validly
existing and in good standing under the laws of the State of Kansas. Each
Obligor is duly organized, validly existing and in good standing under the laws
of its jurisdiction of organization, except where the failure to be in good
standing or to be so qualified could not reasonably be expected to result in a
Material Adverse Effect. Each Obligor has all requisite power and authority
under its respective organizational documents to carry on its business as now
conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

SECTION 3.02 Authorization; Enforceability. The Transactions are within the
corporate or other equivalent power of each Obligor and have been duly
authorized by all necessary corporate and, if required, stockholder or other
action on the part of such Obligor. Each Loan Document to which any Obligor is a
party has been duly executed and delivered by such Obligor and constitutes a
legal, valid and binding obligation of such Obligor, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, (b) will not violate any applicable law,
policy or regulation or the charter, by-laws or other organizational documents
of any Obligor or any order of any Governmental Authority, (c) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon the Borrower, or any of its assets, or give rise to a right
thereunder to require any payment to be made by the Borrower, (d) will not
violate or result in a default under any material indenture, agreement or other
instrument binding upon

 

48



--------------------------------------------------------------------------------

any Subsidiary Guarantor, or any of its assets, or give rise to a right
thereunder to require any payment to be made by any Subsidiary Guarantor, and
(e) will not result in the creation or imposition of any Lien on any asset of
the Obligors.

SECTION 3.04 Financial Condition: No Material Adverse Change.

(a) Financial Statements. The Borrower has heretofore delivered to the Lenders
the following financial statements:

(i) the audited consolidated balance sheet and statements of operations, changes
in stockholders’ equity and cash flows of the Borrower and its Subsidiaries as
of and for the fiscal years ended December 31, 2008 and December 31, 2009,
reported on by KPMG LLP, independent public accounts; and

(ii) the unaudited interim consolidated balance sheet and statements of
operations, changes in stockholders’ equity and cash flows of the Borrower and
its Subsidiaries as of and for the three-, six- and nine-month periods ended
March 31, 2009, June 30, 2009 and September 30, 2009, respectively, certified by
a Financial Officer of the Borrower, prepared on an actual basis.

Such financial statements present fairly, in all material respects, the actual
and pro forma consolidated financial position and results of operations and cash
flows of the Borrower and its Subsidiaries as of such dates and for such periods
in each case (other than with respect to such pro forma statements) in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of all interim balance sheets of the Borrower.

(b) No Material Adverse Change. Since December 31, 2009, there has been no
material adverse change in the business, assets, operations or financial
condition of the Borrower and its Subsidiaries, taken as a whole.

(c) No Material Undisclosed Liabilities. The Borrower does not have on the
Effective Date any contingent liabilities, liabilities for taxes, unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments in each case that are material, except as referred to or
reflected or provided for in the balance sheets as at December 31, 2009 referred
to above and the footnotes thereto.

SECTION 3.05 Properties.

(a) Title Generally. The Borrower and the Subsidiary Guarantors have good title
to, or valid leasehold interests in, all of their real and personal property,
except for defects in title that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(b) Intellectual Property. The Borrower and its Subsidiaries own, or are
licensed to use, all of their trademarks, trade names, copyrights, patents and
other intellectual property, except where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, and the use thereof by the Borrower and its Subsidiaries does
not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.06 Litigation and Environmental Matters.

 

49



--------------------------------------------------------------------------------

(a) Litigation Generally. There are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Subsidiaries (i) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve any of the Loan
Documents or the Transactions.

(b) Environmental Matters. Except for the Disclosed Matters and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or any obligation to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) is
subject to any Environmental Liability, or (iii) has received written, or to the
knowledge of the Borrower, oral notice of any claim with respect to any
unsatisfied Environmental Liability or has received any ongoing inquiry,
allegation, notice or other communication from any Governmental Authority
concerning its compliance with any Environmental Law.

SECTION 3.07 Compliance with Laws and Agreements. The Borrower and its
Subsidiaries and their respective ERISA affiliates are in compliance with all
laws, regulations, policies and orders of any Governmental Authority applicable
to it or its property and all indentures, agreements and other instruments
binding upon it or its property, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 3.08 Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

SECTION 3.09 Taxes. The Borrower and its Subsidiaries have timely filed or
caused to be filed all Tax returns and reports required to have been filed and
have paid or caused to be paid all Taxes shown thereon to be due, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Borrower has set aside on its books adequate reserves with respect
thereto in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.11 Disclosure. None of the reports, financial statements, certificates
or other information (other than forward-looking statements, projections and
statements of a general industry nature, as to which no representation or
warranty is made) furnished by or on behalf of any Obligor to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or any
amendment hereto or delivered hereunder or thereunder (as modified or
supplemented by other information so furnished) taken together with any
information contained in the public filings made by the Borrower with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended, contains any material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading.

SECTION 3.12 Subsidiaries. As of the Effective Date, set forth in Schedule 3.12
is a complete and correct list of all of the Subsidiaries together with, for
each such Subsidiary, (i) the full and

 

50



--------------------------------------------------------------------------------

correct legal name, (ii) the type of organization, (iii) the jurisdiction of
organization, (iv) if applicable, whether it is a Subsidiary Guarantor on the
Effective Date and (v) each Person holding ownership interests in such
Subsidiary and the percentage of ownership of such Subsidiary and voting rights
with respect thereto represented by such ownership interest.

ARTICLE IV

CONDITIONS

SECTION 4.01 Effective Date. The effectiveness of this Agreement and of the
obligations of the Lenders to make Loans, and of any Issuing Bank to issue
Letters of Credit, hereunder is subject to the conditions precedent that each of
the following conditions shall have been satisfied (or waived in accordance with
Section 9.02):

(a) Counterparts of Agreement. The Administrative Agent (or Special Counsel)
shall have received from the Borrower, from each Lender and from JPMorgan Chase
Bank, N.A., as Administrative Agent, either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

(b) Opinion of Counsel to the Borrower. The Administrative Agent (or Special
Counsel) shall have received favorable written opinions (addressed to the
Administrative Agent and the Lenders and dated the Effective Date) of Jones Day
and Polsinelli Shughart P.C., each as counsel to the Borrower, covering such
matters relating to the Borrower, this Agreement, the other Loan Documents or
the Transactions as the Administrative Agent shall request (and the Borrower
hereby requests such counsel to deliver such opinions).

(c) Opinion of Special Counsel. The Administrative Agent shall have received a
favorable written legal opinion (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of Special Counsel, substantially in the
form of Exhibit E (and the Administrative Agent hereby requests Special Counsel
to deliver such opinion).

(d) Corporate Matters. The Administrative Agent (or Special Counsel) shall have
received such documents and certificates as the Administrative Agent or Special
Counsel may reasonably request relating to the organization, existence and good
standing of the Borrower and the authorization of the Transactions, all in form
and substance reasonably satisfactory to the Administrative Agent.

(e) Financial Officer Certificate; Solvency Certificate. The Administrative
Agent (or Special Counsel) shall have received (i) a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02 and (ii) a solvency certificate, dated
the Effective Date and signed by the chief financial officer of the Borrower,
documenting the solvency of the Borrower and its Subsidiaries, taken as a whole,
immediately after giving effect to this Agreement and the transactions
contemplated hereby.

(f) Notes. The Administrative Agent (or Special Counsel) shall have received for
each Lender that shall have requested a promissory note, a duly completed and
executed promissory note for such Lender.

 

51



--------------------------------------------------------------------------------

(g) Release by Issuing Banks. To the extent that any “Issuing Bank” under the
Existing Credit Agreement is not an Issuing Bank hereunder, such “Issuing Bank”
shall have unconditionally released each “Revolving Credit Lender” under the
Existing Credit Agreement from any liability under such “Revolving Credit
Lender’s” participation in respect of each “Letter of Credit” under the Existing
Credit Agreement, pursuant to an instrument in form satisfactory to the
Administrative Agent.

(h) Intercompany Indebtedness. The Administrative Agent shall have received the
Subordination Agreement, duly executed and delivered by each Obligor.

(i) Evidence of Repayment of Loans under Existing Credit Agreement. The Borrower
shall have repaid in full the principal of and interest on all of the “Loans”
outstanding under the Existing Credit Agreement and all other amounts owing
thereunder and all commitments under the Existing Credit Agreement shall have
been terminated and all letters of credit issued and outstanding under the
Existing Credit Agreement shall have been continued hereunder.

(j) Evidence of Amendment to the EDC Credit Agreement. The Administrative Agent
shall have received evidence satisfactory to it that the EDC Credit Agreement
has been amended to the extent required to permit the transactions contemplated
herein.

(k) Fees and Expenses. The Lenders, the Administrative Agent and the Arrangers
shall have received all fees and other amounts due and payable on or prior to
the Effective Date, including, to the extent invoiced, reimbursement or payment
of all out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.

Notwithstanding the foregoing, the obligations of the Lenders to make Loans, and
of the Issuing Banks to issue Letters of Credit, hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on
May 31, 2010 (and, in the event such conditions are not so satisfied or waived,
the Commitments shall terminate at such time).

SECTION 4.02 Each Extension of Credit. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of any Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

(a) Representations and Warranties. The representations and warranties of the
Borrower as to itself and each other Obligor set forth in this Agreement shall
be true and correct on and as of the date of such Borrowing, or (as applicable)
the date of issuance, amendment, renewal or extension of such Letter of Credit,
both before and after giving effect thereto and to the use of the proceeds
thereof (or, if any such representation or warranty is expressly stated to have
been made as of a specific date, such representation or warranty shall be true
and correct as of such specific date).

(b) No Defaults. At the time of and immediately after giving effect to such
Borrowing, or (as applicable) the date of issuance, amendment, renewal or
extension of such Letter of Credit, no Default shall have occurred and be
continuing.

Each Borrowing Request, Competitive Bid Request or request for issuance,
amendment, renewal or extension of a Letter of Credit, shall be deemed to
constitute a representation and warranty by the Borrower (both as of the date of
such Borrowing Request, or request for issuance, amendment, renewal or
extension,

 

52



--------------------------------------------------------------------------------

and as of the date of the related Borrowing or issuance, amendment, renewal or
extension) as to the matters specified in paragraphs (a) and (b) of this
Section 4.02.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

SECTION 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent (which shall promptly furnish to the
Lenders):

(a) within 75 days after the end of each fiscal year, the audited consolidated
statements of operations, changes in stockholders’ equity and cash flows of the
Borrower and its Subsidiaries for such fiscal year, and the related audited
consolidated balance sheet for the Borrower and its Subsidiaries as of the end
of such fiscal year, setting forth in each case in comparative form the
corresponding figures for the previous fiscal year, all reported on by KPMG LLP,
or other independent public accountants of recognized national standing (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit), to the effect that
such audited consolidated financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

(b) within 45 days after the end of the first three fiscal quarters of each
fiscal year:

(i) the unaudited interim consolidated statements of operations of the Borrower
and its Subsidiaries for such fiscal quarter (the “current fiscal quarter”) and
for the then elapsed portion of the fiscal year,

(ii) the unaudited interim consolidated statements of changes in stockholders’
equity and cash flows of the Borrower and its Subsidiaries for the then elapsed
portion of the fiscal year, and

(iii) the unaudited interim consolidated balance sheet for the Borrower and its
Subsidiaries as at the end of such fiscal quarter,

setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer of the Borrower
as presenting fairly, in all material respects, the financial condition and
results of operations of the Borrower and its Subsidiaries on a consolidated
basis in each case in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of all interim balance
sheets of the Borrower;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Borrower:

(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto;

 

53



--------------------------------------------------------------------------------

(ii) setting forth reasonably detailed calculations demonstrating compliance
with Sections 6.01(o), 6.01(p), 6.02(k) and 6.05; and

(iii) stating whether any change in GAAP or in the application thereof has
occurred since the later of the date of the financial statements as at
December 31, 2009 referred to in Section 3.04 and the date of the last
certificate delivered pursuant to this clause (c) and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;

(d) concurrently with any delivery of financial statements under clause
(a) above, financial projections in a form substantially similar to the
financial projections most recently delivered to the Administrative Agent prior
to the Amendment No. 1 Effective Date (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Financial
Officer stating that such Projections were prepared in good faith and based upon
assumptions that were believed to be reasonable at the time such Projections
were prepared;

(e) (d) promptly after the same become publicly available, furnish all periodic
and other reports, proxy statements and other materials filed by any Obligor
with the Securities and Exchange Commission, or any Governmental Authority
succeeding to any or all of the functions of said Commission or distributed by
such Obligor to the holders of its securities; and

(f) (e) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any
Obligor, or compliance with the terms of this Agreement and other Loan
Documents, as the Administrative Agent or any Lender (through the Administrative
Agent) may reasonably request.

Documents required to be delivered pursuant to this Section 5.01 (to the extent
any such documents are included in materials otherwise filed with the Securities
and Exchange Commission) may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Borrower
posts such documents, or provides a link thereto, on the Borrower’s website; or
(ii) on which such documents are posted on the Obligors’ behalf on IntraLinks or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent). Notwithstanding anything contained
herein, in every instance (i) the Borrower shall be required to provide paper
copies of the certificates required by Section 5.01(c) to the Administrative
Agent and (ii) the Borrower shall notify any Lender when documents required to
be delivered pursuant to this Section 5.01 have been delivered electronically to
the extent that such Lender has requested the Borrower to be notified. Except
for such certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

SECTION 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent (which shall promptly notify the Lenders) prompt written
notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Subsidiaries that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect; and

 

54



--------------------------------------------------------------------------------

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower or any of its Subsidiaries in an aggregate amount
exceeding $200,000,000.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth a reasonable description of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto.

SECTION 5.03 Existence. The Borrower will do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution, sale or disposition of
assets or other transactions permitted under Section 6.03. The Borrower will
cause each of its Subsidiaries to do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, the rights,
licenses, permits, privileges and franchises material to the conduct of its
business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution, sale or disposition of assets or
other transactions permitted under Section 6.03.

SECTION 5.04 Payment of Obligations. The Borrower will, and will cause each of
the Subsidiary Guarantors to, pay its obligations, including Tax liabilities,
that, if not paid, could result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Subsidiary Guarantor has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.05 Maintenance of Properties; Insurance. The Borrower will (a) keep
and maintain all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, and (b) maintain,
with financially sound and reputable insurance companies, insurance in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations. The Borrower will cause each of its Subsidiaries to (a) except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

SECTION 5.06 Books and Records; Inspection Rights. The Borrower will keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities. The
Borrower will cause each of its Subsidiaries to keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will, and will
cause each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.

 

55



--------------------------------------------------------------------------------

SECTION 5.07 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5.08 Use of Proceeds.

(a) Loans. The proceeds of the Loans hereunder will be used for general
corporate purposes of the Borrower and its Subsidiaries.

(b) Regulations U and X. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for any purpose that entails a violation of any
of the Regulations of the Board, including Regulations U and X.

SECTION 5.09 Certain Obligations with respect to Subsidiaries.

(a) In the event that (a) the Borrower or any of its Subsidiaries shall form or
acquire any new Subsidiary that is a Domestic Subsidiary (such acquired
Subsidiary, an “Acquired Entity”) or (b) any Subsidiary which is prohibited from
guaranteeing the Obligations pursuant to the terms of any agreement to which
such Person is a party on the Effective Date is released from the relevant
restrictions, in each such case, the Borrower will, and will cause each of its
Subsidiaries to, promptly (and in any event within 30 days or such longer period
that the Administrative Agent may approve) take such action to cause any such
Subsidiary to:

(i) become a “Subsidiary Guarantor” hereunder pursuant to a Joinder Agreement;

(ii) in the case of a newly-formed Subsidiary (other than the WiMax Joint
Venture Entities) or an Acquired Entity, become a party to the Subordination
Agreement pursuant to an Accession Agreement; and

(iii) deliver such proof of corporate action, incumbency of officers, opinions
of counsel and other documents (A) as is consistent with those delivered by the
Subsidiary Guarantors pursuant to Section 4 of the Credit Agreement on the
Effective Date (unless waived by the Administrative Agent) or (B) as the
Administrative Agent shall reasonably request;

provided that an Acquired Entity shall not be required to take any of the
foregoing actions to the extent it is prohibited from so doing pursuant to the
terms of any agreement to which such Person is a party prior to it becoming an
Acquired Entity, provided further that, in the event such Acquired Entity is
released from the relevant restrictions, the Borrower will, and will cause each
of its Subsidiaries to, take such action to cause such Acquired Entity to become
a “Subsidiary Guarantor” hereunder in accordance with this Section 5.09.

(b) The Borrower covenants that if the total assets (considering, for purposes
of determining the total assets of the Subsidiary Guarantors, all unrestricted
cash and cash equivalents held by the Borrower as assets of the Subsidiary
Guarantors) or revenues of the Subsidiary Guarantors represent less than 80% of
the consolidated total assets or revenues of the Borrower and its Subsidiaries
(excluding from the calculation of consolidated net assets or revenues for the
purposes of this clause (b) of Section 5.09, the assets or revenues of any
Acquired Entity to the extent that (but only for so long as) it is prohibited
from becoming a Subsidiary Guarantor pursuant to the terms of any agreement to
which such Person is a party prior to it becoming an Acquired Entity),
determined as of the end of (or, with respect to such revenues, for the period
of four fiscal quarters ending with) the fiscal quarter or fiscal year most
recently ended for which financial statements are available, the Borrower will
cause Subsidiaries to become

 

56



--------------------------------------------------------------------------------

Subsidiary Guarantors as necessary to eliminate such deficiency. The Borrower
may from time to time cause any Subsidiary to become a Subsidiary Guarantor.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit shall have expired or terminated and all LC Disbursements
shall have been reimbursed, the Borrower covenants and agree with the Lenders
that:

SECTION 6.01 Indebtedness. The Borrower will not permit any Subsidiary to
create, incur, issue, assume or permit to exist any Indebtedness, except:

(a) Indebtedness hereunder (including, for avoidance of doubt, Incremental
Facilities established pursuant to Section 2.08);

(b) Indebtedness existing on the Effective Date and set forth in Schedule 6.01
(and any extensions, renewals or refinancings thereof);

(c) Indebtedness of SCC and NCI existing on the Effective Date (which for the
avoidance of doubt includes any such Indebtedness of SCC and NCI permitted
pursuant to paragraph 6.01(b) and listed on Schedule 6.01) and any extensions,
renewals or refinancings thereof, provided that any such extensions, renewals or
refinancing of such Indebtedness shall be restricted to the Obligors who are
obligated on the Indebtedness being extended, renewed or refinanced;

(d) Indebtedness of any Receivables Entity pursuant to a Permitted
Securitization and Indebtedness under any Standard Securitization Undertaking;

(e) Indebtedness incurred in connection with Sale and Leaseback Transactions;

(f) Indebtedness incurred after the Effective Date to finance the acquisition,
construction or improvement of any fixed or capital assets or inventory,
including Capital Lease Obligations, and extensions, renewals and replacements
of any such Indebtedness that do not increase the outstanding principal amount
thereof; provided that such Indebtedness is incurred concurrently with or within
90 days after such acquisition or the completion of such construction or
improvement;

(g) Intercompany Indebtedness, provided that any Intercompany Indebtedness of an
Obligor owing to any Subsidiary of the Borrower which is required to be party to
the Subordination Agreement is subordinated to the Obligations in accordance
with the Subordination Terms;

(h) Guarantees by any Subsidiary Guarantor of the EDC Indebtedness;

(i) Indebtedness comprised of unsecured guarantees that are expressly
subordinated to the Obligations hereunder, which guarantees are made by
Subsidiary Guarantors in respect of other Indebtedness of the Borrower or its
Subsidiaries in an aggregate amount not to exceed $3,000,000,0004,000,000,000 at
any time;

 

57



--------------------------------------------------------------------------------

(j) Indebtedness of any Person that becomes a Subsidiary after the Effective
Date, provided that such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary;

(k) Guarantees by any Subsidiary Guarantor of the obligations of the Borrower
under Hedging Agreements entered into with a Lender or any Affiliate of a Lender
in the ordinary course of business and not for speculative purposes;

(l) Guarantees resulting from the endorsement of negotiable instruments in the
ordinary course of business;

(m) Indebtedness, if any, in respect of surety, stay, customs and appeal bonds,
performance bonds and performance and completion guarantees required in the
ordinary course of business or in connection with the enforcement of rights or
claims of the Subsidiary Guarantors or their Subsidiaries or in connection with
judgments that have not resulted in an Event of Default under clause (k) of
Article VII;

(n) Indebtedness constituting reimbursement obligations with respect to letters
of credit issued in the ordinary course of business in respect of workers
compensation claims, health, disability or other employee benefits or property,
casualty or liability insurance or self-insurance, other Indebtedness with
respect to reimbursement-type obligations regarding workers compensation claims
and other Indebtedness in respect of bankers’ acceptance, letter of credit,
warehouse receipts or similar facilities entered into in the ordinary course of
business, provided that upon the drawing of such letters of credit or the
incurrence of such Indebtedness, such obligations are reimbursed within five
Business Days following such drawing or incurrence;

(o) other Indebtedness in an aggregate principal amount that, taken together
with the aggregate amount of obligations secured by the Liens permitted under
Section 6.02(k) at the time of incurrence thereof (or of any extension, renewal
or refinancing thereof) and after giving effect thereto, does not exceed
$250,000,000 at any time outstanding; and

(p) other Indebtedness, provided that the amount of such Indebtedness which is
Indenture Pari Passu Debt, when taken together with (i) the total amount of
Revolving Commitments then in effect, (ii) the (assuming all relevant
commitments to lend are fully drawn) in an aggregate principal amount that does
not exceed $2,000,000,000 (less the aggregate of any increase in the Revolving
Credit Commitments and outstanding principal balance of any Incremental Term
Loans, (iii) the outstanding principal balance of the EDC Indebtedness and
(iv) any other Indebtedness (assuming all relevant commitments to lend are fully
drawn) incurred after the Effective Date and permitted under this Section 6.01
(excluding Indebtedness permitted pursuant to paragraphs (c), (g), (i), (j) and
(o)) that is Indenture Pari Passu Debt, shall not exceed the amount equal to 15%
of Consolidated Net Tangible Assets at any time. Notwithstandingin each case,
pursuant to Section 2.08(d) in excess of $300,000,000); provided that,
notwithstanding the foregoing, if, on a cumulative basis, at any time
Subsidiaries with assets or revenue greater than or equal to 5% of the
consolidated total assets or revenues of the Borrower and its Subsidiaries
(determined as of the end of the fiscal year most recently ended for which
financial statements are available) have merged with or into, or have been
consolidated with or into, NCI and/or SCC, then the amount of any Indebtedness
described in clause 6.01(c) above which is then outstanding shall be included as
“Indenture Pari Passu Debt” for purposes of clause (iv) abovedeemed outstanding
under this Section 6.01(p).

 

58



--------------------------------------------------------------------------------

SECTION 6.02 Liens. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon any of
its property, whether now owned or hereafter acquired, except:

(a) Permitted Encumbrances;

(b) Liens existing on the Effective Date and set forth in Schedule 6.02;

(c) Liens securing judgments for the payment of money in an amount not resulting
(whether immediately or with the passage of time) in an Event of Default under
clause (k) of Article VII;

(d) Liens on the property of any Receivables Entity pursuant to a Permitted
Securitization, and the sale of Accounts pursuant to a Permitted Securitization
and Liens resulting from the characterization of such sale as secured
Indebtedness;

(e) Liens arising in connection with Sale and Leaseback Transactions;

(f) Liens created after the Effective Date on fixed or capital assets or
inventory acquired, constructed or improved by the Borrower or any of its
Subsidiaries after the Effective Date and financed with Indebtedness permitted
under Section 6.01(f); provided that (i) such Liens and the Indebtedness secured
thereby are incurred prior to or within 90 days after such acquisition or the
completion of such construction or improvement and (ii) there are no Liens on
any other property or assets of the Borrower or any of its Subsidiaries that
secure such Indebtedness;

(g) any Lien existing on any property or asset of any Person that becomes a
Subsidiary after the Effective Date prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such Person becoming a Subsidiary and (ii) there are no Liens on
any other property or assets of the Borrower or any of its Subsidiaries that
secure the Indebtedness of such Person;

(h) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit or commodity trading or brokerage accounts or other funds maintained
with a creditor depository institution, provided that such accounts and funds
are not primarily intended by the Borrower or any of its Subsidiaries to provide
collateral to the depository institution or the commodity intermediary;

(i) Liens consisting of or arising under (i) agreements to dispose of any
property in a Disposition permitted under Section 6.03 and (ii) earnest money
deposits made by the Borrower or any of its Subsidiaries in connection with any
letter of intent or purchase agreement;

(j) Liens on cash collateral in favor of the Administrative Agent securing LC
Exposure of the Revolving Credit Lenders and Issuing Banks; and

(k) additional Liens (including any Liens securing financings permitted by
Section 6.01(o)) covering property of the Borrower or any of its Subsidiaries
(or securing obligations in an aggregate amount, at the time of incurrence
thereof, that taken together with the Indebtedness incurred pursuant to
Section 6.01(o), does not exceed $250,000,000 at any time outstanding.

SECTION 6.03 Fundamental Changes.

 

59



--------------------------------------------------------------------------------

(a) Mergers and Consolidations. The Borrower will not, and will not permit any
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve,
except that if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing:

(i) any Person may merge with or into the Borrower in a transaction in which
(x) such Borrower is the surviving corporation or (y) the continuing or
surviving entity shall have assumed all of the obligations of such Borrower
hereunder pursuant to an instrument in form and substance satisfactory to the
Administrative Agent and shall have delivered such proof of corporate action,
incumbency of officers, opinions of counsel and other documents as is consistent
with those delivered by the Borrower pursuant to Section 4.01 upon the Effective
Date or as the Administrative Agent shall have requested and the net worth
(determined on a consolidated basis in accordance with GAAP) of the continuing
or surviving entity immediately after giving effect thereto shall be greater
than or equal to the net worth (so determined) of such Borrower immediately
prior to giving effect thereto;

(ii) any Person (other than the Borrower) may merge with or into any Subsidiary
of the Borrower in a transaction in which the surviving entity is a Subsidiary
of the Borrower, provided that, if any such merger shall be between a Subsidiary
Guarantor and a Non-Guarantor Subsidiary, the survivor shall be or become a
Subsidiary Guarantor;

(iii) any Subsidiary of the Borrower may liquidate or dissolve if the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Borrower and is not materially disadvantageous to the Lenders;
and

(iv) any Subsidiary (other than the Borrower) may merge into any other Person in
order to effect a Disposition permitted by this Agreement.

(b) Disposition of Assets. The Borrower and its Subsidiaries, when taken as a
whole, will not, sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of their
assets (in each case, whether now owned or hereafter acquired).

SECTION 6.04 Transactions with Affiliates. Except as expressly permitted by this
Agreement, the Borrower will not, and will not permit any of its Subsidiaries
to, sell, lease or otherwise transfer any cash or other property to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except:

(i) at prices and on terms and conditions not less favorable to the Borrower or
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties or pursuant to agreements in effect on the Effective Date, and

(ii) transactions between or among the Borrower and its Subsidiaries not
involving any other Affiliate.

SECTION 6.05 Financial Covenants.

(a) Total Indebtedness Ratio. The Borrower will not permit the Total
Indebtedness Ratio as at the last day of any fiscal quarter to exceed (i) 4.50
to 1 for the period from the Effective Date through March 31, 2012, (ii) 4.25 to
1 for the period following March 31, 2012 through December 31, 2012 and
(iii) 4.00 to 1 at any time after December 31, 2012.

 

60



--------------------------------------------------------------------------------

(b) Total Interest Coverage Ratio. The Borrower will not permit the Total
Interest Coverage Ratio to be less than 3.00 to 1 at any time.

SECTION 6.06 Restricted Payments. The Borrower will not, nor will it permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except that:

(a) any Non-Guarantor Subsidiary may make Restricted Payments to the Borrower or
any of its Subsidiaries;

(b) any Subsidiary of the Borrower may declare and pay dividends to any Obligor;

(c) the Borrower and any of its Subsidiaries may declare and pay dividends with
respect to its capital stock at any time solely in additional shares of its
common stock;

(d) the Borrower and any of its Subsidiaries may make Restricted Payments
pursuant to and in accordance with (i) stock option plans or other benefit or
compensation plans, (ii) agreements existing on the Effective Date and
(iii) agreements entered into after the Effective Date, provided that payments
under such future agreements do not exceed $5,000,000 in any fiscal year, for
directors, management or employees of the Borrower and any of its Subsidiaries
in the ordinary course of business;

(e) the Borrower and any of its Subsidiaries may declare and pay mandatory
dividends on preferred stock;

(f) the Borrower and its Subsidiaries may make cash payments in lieu of issuing
fractional shares in connection with the exercise of Equity Rights convertible
into or exchangeable for Equity Interests of the Borrower or its Subsidiaries;

(g) so long as no Default shall have occurred and be continuing, any Subsidiary
that is not wholly-owned may make distributions payable to the other equity
holders of such Subsidiary on a pro rata basis; provided that distributions
payable by any Subsidiary that is not wholly-owned to other equity holders in
order to comply with the terms of the WiMax Agreement do not have to be made on
a pro rata basis;

(h) Restricted Payments resulting from the cashless exercise of stock options;
and

(i) so long as no Default shall have occurred and be continuing or would result
therefrom, the Borrower and any of its Subsidiaries may make other Restricted
Payments in an aggregate amount not to exceed $100,000,000;

provided that, at any time that the Total Indebtedness Ratio is less than
2.50:1, the Borrower and its Subsidiaries may make any Restricted Payments so
long as the Total Indebtedness Ratio on a pro forma basis after giving effect to
such Restricted Payments remains less than 2.50:1; provided further, that, for
avoidance of doubt, any extension, renewal or refinancing of debt securities
that are convertible into or exchangeable for shares of capital stock (whether
common or preferred), partnership interests, membership interests in a limited
liability company (whether common or preferred), beneficial interests in a trust
or other equity ownership interests, in each case, of the Borrower or any
Subsidiary, shall be permitted under this Section 6.06 so long as such
extension, renewal or refinancing is not otherwise prohibited by this Agreement.

 

61



--------------------------------------------------------------------------------

SECTION 6.07 Intercompany Indebtedness. The Borrower will not, and will not
permit any of its Subsidiaries to, purchase, redeem, retire or otherwise acquire
for value, or set apart any money for a sinking, defeasance or other analogous
fund for the purchase, redemption, retirement or other acquisition of, or make
any voluntary payment or prepayment of the principal of or interest on, or any
other amount owing in respect of, any Intercompany Indebtedness except in the
ordinary course of business and except repayments of Intercompany Indebtedness
(x) owing to any Obligor, (y) by any Obligor to any of the Borrower’s
Subsidiaries to the extent that such Intercompany Indebtedness results from the
receipt and application of cash proceeds from Accounts pursuant to the
Borrower’s and its Subsidiaries’ ordinary cash management practices and is
consistent in all material respects with past practice and (z) of any Foreign
Subsidiary owing to any other Foreign Subsidiary.

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay (i) any interest on any Loan, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three or more Business Days or (ii) any fee or any other amount
(other than an amount referred to in clause (a) or (b)(i) of this Article VII)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five or more Business
Days;

(c) any representation or warranty made or deemed made by or on behalf of any
Obligor in or in connection with this Agreement or any of the other Loan
Documents or any amendment or modification hereof or thereof (or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement, any of the other Loan Documents or any amendment
or modification hereof or thereof) shall prove to have been incorrect when made
or deemed made in any material respect;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.03, 5.09 (but solely with respect to the
requirements of any Subsidiary that would constitute a Significant Subsidiary
for the purposes of clause (a) thereof to deliver a Joinder Agreement, Accession
Agreement or proof of corporation action, incumbency opinions or other documents
contemplated therein) or Article VI (other than Section 6.04);

(e) the Borrower or any other Obligor shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b), (c) or (d) of this Article VII, but including
Section 5.09(a) with respect to any Subsidiary that would not constitute a
Significant Subsidiary) or any other Loan Document, and such failure shall
continue unremedied for a period of thirty or more days after notice thereof
from the Administrative Agent (given at the request of any Lender) to the
Borrower;

(f) the Borrower (or any Subsidiary of the Borrower, other than an Excluded
Subsidiary) shall fail to make any payment (whether of principal or interest and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and

 

62



--------------------------------------------------------------------------------

payable, and such failure shall continue after the applicable grace period, if
any, specified in the agreement or instrument relating to such Material
Indebtedness;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, but without any further lapse of time) the holder
or holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower (or any Significant Subsidiary) or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower (or any Significant Subsidiary) or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

(i) the Borrower (or any Significant Subsidiary) shall (i) voluntarily commence
any proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article VII, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for the Borrower (or any Significant Subsidiary) or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(j) the Borrower (or any Significant Subsidiary) shall become unable, admit in
writing or fail generally to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $250,000,000 shall be rendered against the Borrower (or any
Significant Subsidiary) and the same shall remain undischarged for a period of
60 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower (or any Significant Subsidiary) to enforce any such
judgment;

(l) an ERISA Event shall have occurred that could reasonably be expected to
result in a Material Adverse Effect; or

(m) the Guarantees under Section 9.15 by any Subsidiary Guarantor shall cease to
be in full force and effect, or shall be asserted in writing by any Obligor not
to be in effect or not to be legal, valid and binding obligations, other than
pursuant to a release permitted under Section 9.02;

then, and in every such event (other than an event with respect to any Obligor
described in clause (h) or (i) of this Article VII), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and

 

63



--------------------------------------------------------------------------------

payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to any
Obligor described in clause (h) or (i) of this Article VII, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder (including without limitation, the obligation to
provide cash collateral for Letters of Credit as set forth in Section 2.04(i)),
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

In addition to the foregoing, at any time after the occurrence and during the
continuance of an Event of Default, the Issuing Bank(s) in respect of any Letter
of Credit may at the request of the Required Lenders send a notice of
termination to the beneficiary under such Letter of Credit to the extent
permitted under the terms of such Letter of Credit.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders and each Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such actions and powers as are reasonably incidental
thereto.

JPMorgan Chase Bank, N.A. shall have the same rights and powers in its capacity
as a Lender hereunder as any other Lender and may exercise the same as though
JPMorgan Chase Bank, N.A. were not the Administrative Agent, and any bank
serving in the capacity of Administrative Agent from time to time and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate of any
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in this Agreement and the other Loan Documents. Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated by this
Agreement and the other Loan Documents that the Administrative Agent is required
to exercise in writing by the Required Lenders, and (c) except as expressly set
forth herein and in the other Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as the Administrative Agent or
any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders or, if provided herein, with the consent or at
the request of the Required Lenders of a particular Class, or in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
not be deemed to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or the other Loan Documents, (ii) the
contents of any certificate, report or other document delivered hereunder or
under any of the other Loan Documents or in connection herewith of therewith,
(iii) the performance or observance of

 

64



--------------------------------------------------------------------------------

any of the covenants, agreements or other terms or conditions set forth herein
or in any other Loan Document, (iv) the validity, enforceability, effectiveness
or genuineness of this Agreement, the other Loan Documents or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall not be required to initiate or conduct any
litigation or collection proceedings hereunder or under any other Loan Document.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all of its duties, and exercise its
rights and powers, by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, each Issuing Bank and the Obligor Representative. Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Borrower, to appoint a successor Administrative Agent. If no successor
shall have been so appointed and shall have accepted such appointment within 30
days after such retiring Administrative Agent gives notice of its resignation,
then such retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of such retiring Administrative Agent, and such retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents. The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article VIII and Section 9.03 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any Issuing Bank or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement and the other Loan Documents, any related agreement or any
document furnished hereunder or thereunder.

 

65



--------------------------------------------------------------------------------

Anything herein to the contrary notwithstanding, none of the Bookrunners, Lead
Arrangers, Syndication Agent or Documentation Agents listed on the cover page
hereof shall have any duties or responsibilities under this Agreement, except in
their capacity, if any, as Lenders hereunder.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

(i) if to the Borrower (as Borrower or Obligor Representative), 6200 Sprint
Parkway, Overland Park, Kansas 66251, Attention Greg D. Block, Vice President
and Treasurer (Telecopy No. 913-523-1911), with a copy to it at 6200 Sprint
Parkway, Overland Park, Kansas 66251, Attention: General Counsel (Telecopy
No. 913-523-9802);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services, 1111 Fannin Street, 10th Floor, Houston, Texas 77002-8069,
Attention: Gloria Javier (Telephone No. (713) 750-7919; Telecopy No.
(713) 750-2378), with a copy to it at 383 Madison Avenue, Floor 24, New York,
NY, 10179, Attention: Tina Ruyter (Telephone No. 212-270-4676; Telecopy
No. 212-270-5127)); and

(iii) if to any Lender (including any Lender in its capacity as an Issuing Bank
hereunder), to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.

(b) Electronic Notification. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Obligor Representative may, in their discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Modifications to Notice Provisions. Any party hereto may change its address
or telecopy number for notices and other communications hereunder by notice to
the other parties hereto (or, in the case of any such change by a Lender, by
notice to the Borrower and the Administrative Agent). All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.

SECTION 9.02 Waivers: Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any

 

66



--------------------------------------------------------------------------------

departure by any Obligor therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 9.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or the respective Issuing Bank may have had notice or knowledge of such
Default at the time.

(b) Amendments to this Agreement. Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall:

(i) increase any Commitment of any Lender without the written consent of such
Lender;

(ii) reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby;

(iii) postpone the scheduled date of payment of the principal amount of any Loan
or LC Disbursement, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of reduction or expiration of any Commitment, without the written
consent of each Lender affected thereby;

(iv) change Section 2.17(c) or 2.17(d), without the written consent of each
Lender affected thereby; or

(v) change any of the provisions of this Section 9.02 or the percentage set
forth in the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or under any other Loan Document or make any
determination or grant any consent hereunder or thereunder, without the written
consent of each Lender;

provided further that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or any Issuing Bank
hereunder without the prior written consent of the Administrative Agent or
Issuing Bank, as the case may be and (B) no consent, other than the Required
Lenders of a Class (and of each affected Lender of such Class) shall be required
to effect any of the changes referred to in clause (iii) above with respect to
such Class.

In connection with any waiver, amendment or other modification to this
Agreement, the Administrative Agent shall be permitted to establish a “record
date” to determine which Lenders are to be entitled to participate in consenting
to such waiver, amendment or modification (it being understood that Persons that
become “Lenders” under this Agreement after such “record date” pursuant to an
assignment in accordance with Section 9.04 shall not be entitled to participate
in such consent), provided that in no event shall such “record date” be a date
more than 10 days earlier than the date such waiver, amendment or modification
is distributed to the Lenders for execution.

Anything in this Agreement to the contrary notwithstanding, (A) no waiver or
modification of any provision of this Agreement that has the effect (either
immediately or at some later time) of enabling the Borrower to satisfy a
condition precedent to the making of a Loan of any Class shall be effective
against the Lenders of such Class, unless the Required Lenders of the affected
Class shall have concurred with such

 

67



--------------------------------------------------------------------------------

waiver or modification, and (B) no waiver or modification of any provision of
this Agreement or any other Loan Document that could reasonably be expected to
adversely affect the Lenders of any Class disproportionately when compared to
the Lenders of all other Classes shall be effective against the Lenders of such
Class unless the Required Lenders of such Class shall have concurred with such
waiver or modification, provided that nothing in this clause (B) shall override
any provision in this Agreement or the other Loan Documents that expressly
permits any action to be taken, or waiver to be given, by the Required Lenders.

For purposes of this Section, the “scheduled date of payment” of any amount
shall refer to the date of payment of such amount specified in this Agreement,
and shall not refer to a date or other event specified for the mandatory or
optional prepayment of such amount. In addition, whenever a waiver, amendment or
modification requires the consent of a Lender “affected” thereby, such waiver,
amendment or modification shall, upon consent of such Lender, become effective
as to such Lender whether or not it becomes effective as to any other Lender, so
long as the Required Lenders (or, as applicable, the Required Lenders of the
relevant Class) consent to such waiver, amendment or modification as provided
above.

Except as otherwise provided in this Section 9.02(b) with respect to this
Agreement, the Administrative Agent may, with the prior consent of the Required
Lenders (but not otherwise), consent to any modification, supplement or waiver
under any of the Loan Documents (other than this Agreement); provided that
without the prior consent of each Lender, the Administrative Agent shall not
release all or substantially all of the Subsidiary Guarantors from their
guarantee obligations under Section 9.15; provided further that any Subsidiary
Guarantor shall be automatically released from its guarantee obligations under
Section 9.15 and all other obligations under the Loan Documents if such
Subsidiary Guarantor ceases to be a Subsidiary as a result of a Disposition or
other transaction permitted by this Agreement so long as (i) no Default or Event
of Default shall have occurred and be continuing, (ii) no such release shall
occur if such Subsidiary Guarantor continues to Guarantee the EDC Indebtedness
or any other Indebtedness of the Borrower unless and until such Subsidiary
Guarantor is (or is being simultaneously) released from its Guarantee of the EDC
Indebtedness and any other Indebtedness of the Borrower and (iii) the Obligor
Representative shall have given notice of such Disposition to the Administrative
Agent. The Administrative Agent shall promptly take such actions as may be
reasonably requested by the Obligor Representative to effect and evidence any
release pursuant to the foregoing.

SECTION 9.03 Expenses: Indemnity: Damage Waiver.

(a) Costs and Expenses. The Borrower agrees to pay, or reimburse the
Administrative Agent for paying, (i) all reasonable out-of-pocket expenses
incurred by the Arrangers and the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of Special Counsel, the
preparation of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the fees,
charges and disbursements of one counsel acting on behalf of all indemnified
persons (and, in the event of any conflict of interest, of additional counsel
for all affected indemnified persons and, if necessary, of one local counsel in
any relevant jurisdiction) the Administrative Agent, Issuing Bank or Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents, including its rights under this
Section 9.03, or in connection with the Loans made or Letters of Credit issued
hereunder, including in connection with any workout, restructuring or
negotiations in respect thereof and (iv) all transfer, stamp, documentary or
other similar taxes, assessments or charges levied by any governmental or
revenue authority in respect of this Agreement or any of the other Loan
Documents or any other document referred to herein or therein.

 

68



--------------------------------------------------------------------------------

(b) Indemnification by Borrower. The Borrower agrees to indemnify the
Administrative Agent, the Arrangers, each Issuing Bank and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, the
other Loan Documents or any agreement or instrument contemplated hereby, the
performance by the parties hereto and thereto of their respective obligations
hereunder or thereunder or the consummation of the Transactions or any other
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by any Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit) or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

(c) Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent under paragraph
(a) or (b) of this Section 9.03, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such. To the
extent that the Borrower fails to pay any amount required to be paid by it to
any Issuing Bank under paragraph (a) or (b) of this Section 9.03, each Revolving
Credit Lender severally agrees to pay to such Issuing Bank such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against such Issuing Bank in its capacity as such. Nothing herein shall be
deemed to limit the obligations of the Borrower under paragraph (b) above to
reimburse the Lenders for any payment made under this paragraph (c).

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
law, none of the Obligors shall assert, and each Obligor hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, the other
Loan Documents or any agreement or instrument contemplated hereby or thereby,
the Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.

(e) Payments. All amounts due under this Section 9.03 shall be payable promptly
after written demand therefor.

SECTION 9.04 Successors and Assigns.

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby including any Affiliate of the Issuing
Bank that issues any Letter of Credit, except that (i) Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Borrower without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in

 

69



--------------------------------------------------------------------------------

accordance with this Section 9.04. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby including any
Affiliate of any Issuing Bank that issues any Letter of Credit, Participants (to
the extent provided in paragraph (c) of this Section 9.04) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Banks and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

(b) Assignments by Lenders.

(i) Assignments Generally. Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitments, and the Loans, at the time held by it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender that is a bank or another
financial institution, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee; provided, further, that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 30 days after
having acknowledged receiving notice thereof;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Incremental Term Facility to a
Lender, an Affiliate of a Lender or an Approved Fund; and

(C) each Issuing Bank, in the case of an assignment of all or a portion of a
Revolving Credit Commitment or any Revolving Credit Lender’s obligations in
respect of its LC Exposure.

(ii) Certain Conditions to Assignments. Assignments shall be subject to the
following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund, or an assignment of the entire remaining amount of the
assigning Lender’s Commitments of any Class (including Loans of such Class), or
Incremental Term Facility of any Class as to which there are no outstanding
Commitments, the amount of the Commitment or Loans of such Class of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent and treating related Approved Funds as one assignee for
this purpose) shall not be less than $5,000,000 unless the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans, except that this clause (B) shall
not apply to rights in respect of outstanding Competitive Loans;

 

70



--------------------------------------------------------------------------------

(C) no assignments may be made to (i) any natural person or (ii) any other
Person that the Administrative Agent reasonably determines is maintained
primarily for the purpose of holding or managing investments for the benefit of
any natural person and/or any immediate family members or heirs thereof, in each
case unless otherwise agreed by each of the Administrative Agent and the
Borrower in its sole discretion;

(D) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(E) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(iii) Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (c) of this Section 9.04, from and after the effective
date specified in each Assignment and Assumption the assignee thereunder shall
be a party hereto and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.14, 2.15, 2.16 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section 9.04.

(c) Maintenance of Register by Administrative Agent. The Administrative Agent,
acting for this purpose as an agent of the Borrower, shall maintain at one of
its offices a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans and LC Disbursements held by,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Acceptance of Assignments by Administrative Agent. Upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section 9.04 and any written consent to
such assignment required by said paragraph (b), the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(e) Participations.

(i) Participations Generally. Any Lender may, without the consent of the
Borrower, the Administrative Agent or any Issuing Bank, sell participations to
one or more banks or other

 

71



--------------------------------------------------------------------------------

financial institutions (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans held by it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (e)(ii) of
this Section 9.04, the Borrower agrees that each Participant shall be entitled
to the benefits of, and subject to the limitations of, Sections 2.14, 2.15 and
2.16 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 9.04. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided that such Participant agrees
to be subject to Section 2.17(d) as though it were a Lender. Each Lender that
sells a participation, acting solely for tax purposes as an agent of the
Borrower, shall maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided, however, that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to the
Borrower or any other Person without such Lender’s prior written consent
(including, without, limitation, the identity of any participant or any
information relating to such participant’s participating interest). The entries
in the Participant Register shall be conclusive, and such Lender, each Obligor
and the Administrative Agent shall treat each person whose name is recorded in
the Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.

(ii) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.14, 2.15 or 2.16 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.16 unless the Borrower is notified of the
participation sold to such Participant and such Participant complies with
Section 2.16(f) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 9.04 shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such assignee for such Lender as a
party hereto.

(g) No Assignments to Borrower or Affiliates. Anything in this Section 9.04 to
the contrary notwithstanding, no Lender may assign or participate any interest
in any Loan or LC Disbursement held by it hereunder to the Borrower or any of
its Affiliates or Subsidiaries without the prior consent of each Lender.

SECTION 9.05 Survival. All covenants, agreements, representations and warranties
made by the Obligors herein and in the other Loan Documents, and in the
certificates or other instruments

 

72



--------------------------------------------------------------------------------

delivered in connection with or pursuant to this Agreement and the other Loan
Documents, shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement and the
other Loan Documents and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, any Issuing Bank or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect so long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or the other Loan Documents is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Section 2.14, 2.15, 2.16 and 9.03 and Article VIII
shall survive and remain in full force and effect regardless of the consummation
of the transactions contemplated hereby, any assignment or participation
pursuant to Section 9.04 (with respect to matters arising prior to such
assignment or participation), the repayment of the Loans and the payment of any
other obligations under this Agreement or any other Loan Document, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any other Loan Document or any provision hereof
or thereof.

SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. This Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

SECTION 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Obligors against any of and all the obligations of
the Obligors now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section 9.08 are in addition to any other rights and remedies
(including other rights of setoff) which such Lender may have.

SECTION 9.09 Governing Law: Jurisdiction; Consent to Service of Process.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

 

73



--------------------------------------------------------------------------------

(b) Submission to Jurisdiction. Each party hereto (other than any Lender that is
an agency of a Governmental Authority) hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court (or, to the
extent permitted by law, in such Federal court). Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Obligor or its properties in the courts of
any jurisdiction.

(c) Waiver of Venue. Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any court referred to in paragraph (b) of this Section 9.09.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.

SECTION 9.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12 Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates, directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to any
pledgee referred to in Section 9.04(f) or any direct or indirect contractual
counterparty in swap agreements (or to such pledgee or contractual
counterparty’s professional advisor), so long as such pledgee or contractual
counterparty (or such professional advisor) agrees to be bound by the provisions
of this Section 9.12, (c) to the extent requested by any regulatory authority or

 

74



--------------------------------------------------------------------------------

self-regulatory body, (d) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (e) to any other party
to this Agreement, (f) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or the enforcement
of rights hereunder, (g) subject to the execution and delivery of an agreement
containing provisions substantially the same as those of this Section 9.12, to
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement, (h) with the consent
of the Obligors or (i) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section 9.12 or
(ii) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Obligors. Unless
specifically prohibited by applicable law or court order, each Lender and the
Administrative Agent shall, prior to disclosure thereof, notify the Obligor
Representative of any request for disclosure of any Information (A) by any
governmental agency or representative thereof (other than any such request in
connection with an examination of the financial condition of such Lender by such
governmental agency) or (B) pursuant to legal process (including agency
subpoenas) and, at the expense of the Obligors, will cooperate with reasonable
efforts by the Obligors to seek a protective order or other assurances that
confidential treatment will be accorded such Information.

For the purposes of this Section 9.12, “Information” means all information
received from the Obligor Representative relating to the Obligors or their
business, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower; provided that, in the case of information
received from the Obligors after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 9.12
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 9.13 USA PATRIOT Act. Each Lender hereby notifies the Obligors that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)), it may be required to obtain, verify and
record information that identifies the Obligors, which information includes the
names and addresses of the Obligors and other information that will allow such
Lender to identify the Obligors in accordance with said Act. The U.S. Federal
Tax Identification No. of the Borrower is 48-0457967.

SECTION 9.14 [Reserved].

SECTION 9.15 Guarantee.

(a) The Guarantee. The Subsidiary Guarantors hereby unconditionally jointly and
severally guarantee, as primary obligor and not merely as surety, to each of the
Guaranteed Parties and their respective successors and assigns the prompt
performance and payment in full when due (whether at stated maturity, by
acceleration or otherwise) of the Obligations. The Subsidiary Guarantors hereby
further unconditionally jointly and severally agree that (i) if the Borrower
shall fail to pay in full when due (whether at stated maturity, by acceleration
or otherwise) any of the Obligations, the Subsidiary Guarantors will promptly
pay the same upon receipt of written demand for payment thereof, without any
other demand or notice whatsoever, and (ii) in the case of any extension of time
of payment or renewal of any of the Obligations, the Obligations will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal. This is a
continuing guaranty and is a guaranty of payment and not merely of collection,
and shall apply to all Obligations whenever arising.

 

75



--------------------------------------------------------------------------------

(b) Acknowledgments, Waivers and Consents. Each Subsidiary Guarantor agrees that
its obligations under this Section 9.15 shall, to the fullest extent permitted
by applicable law, be primary, absolute, irrevocable and unconditional under any
and all circumstances and shall apply to any and all Obligations now existing or
in the future arising. Without limiting the foregoing, each Subsidiary Guarantor
agrees that:

(i) Guarantee Absolute. The occurrence of any one or more of the following shall
not affect, limit, reduce, discharge or terminate the liability of such
Subsidiary Guarantor hereunder, which shall remain primary, absolute,
irrevocable and unconditional as described above:

(A) Any modification or amendment (including by way of amendment, extension,
renewal or waiver), or any acceleration or other change in the manner or time
for payment or performance, of the Obligations, any Loan Document or any other
agreement or instrument whatsoever relating to the Obligations, or any
modification of the Commitments;

(B) any release, termination, waiver, abandonment, lapse, expiration,
subordination or enforcement of any other guaranty of or insurance for any of
the Obligations, or the non-perfection or release of any collateral for any of
the Obligations;

(C) any application by any of the Guaranteed Parties of the proceeds of any
other guaranty of or insurance for any of the Obligations to the payment of any
of the Obligations;

(D) any settlement, compromise, release, liquidation or enforcement by any of
the Guaranteed Parties of any of the Obligations;

(E) the giving by any of the Guaranteed Parties of any consent to the merger or
consolidation of, the sale of substantial assets by, or other restructuring or
termination of the corporate existence of, any Obligor or any other Person, or
to any disposition of any shares by any Obligor or any other Person;

(F) any proceeding by any of the Guaranteed Parties against any Obligor or any
other Person or in respect of any collateral for any of the Obligations, or the
exercise by any of the Guaranteed Parties of any of their rights, remedies,
powers and privileges under the Loan Documents, regardless of whether any of the
Guaranteed Parties shall have proceeded against or exhausted any collateral,
right, remedy, power or privilege before proceeding to call upon or otherwise
enforce this Agreement;

(G) the entering into any other transaction or business dealings with any
Obligor, or any other Person; or

(H) any combination of the foregoing.

(ii) Waiver of Defenses. The liability of the Subsidiary Guarantors and the
rights, remedies, powers and privileges of the Guaranteed Parties hereunder
shall not be affected, limited, reduced, discharged or terminated, and each
Subsidiary Guarantor hereby expressly waives to the fullest extent permitted by
law any defense now or in the future arising, by reason of:

 

76



--------------------------------------------------------------------------------

(A) the illegality, invalidity or unenforceability of any of the Obligations,
any Loan Document or any other agreement or instrument whatsoever relating to
any of the Obligations;

(B) any disability or other defense with respect to any of the Obligations,
including the effect of any statute of limitations, that may bar the enforcement
thereof or the obligations of such Subsidiary Guarantor relating thereto;

(C) the illegality, invalidity or unenforceability of any other guaranty of or
insurance for any of the Obligations or any lack of perfection or continuing
perfection or failure of the priority of any Lien on any collateral for any of
the Obligations;

(D) the cessation, for any cause whatsoever, of the liability of any Obligor
with respect to any of the Obligations (other than, subject to paragraph (c) of
this Section 9.15, by reason of the payment thereof);

(E) any failure of any of the Guaranteed Parties to marshal assets, to exhaust
any collateral for any of the Obligations, to pursue or exhaust any right,
remedy, power or privilege it may have against any Obligor or any other Person,
or to take any action whatsoever to mitigate or reduce the liability of any
Subsidiary Guarantor under this Agreement, the Guaranteed Parties being under no
obligation to take any such action notwithstanding the fact that any of the
Obligations may be due and payable and that any Obligor may be in default of its
obligations under any Loan Document;

(F) any counterclaim, set-off or other claim which any Obligor has or claims
with respect to any of the Obligations;

(G) any failure of any of the Guaranteed Parties to file or enforce a claim in
any bankruptcy, insolvency, reorganization or other proceeding with respect to
any Person;

(H) any bankruptcy, insolvency, reorganization, winding-up or adjustment of
debts, or appointment of a custodian, liquidator or the like of it, or similar
proceedings commenced by or against any Obligor or any other Person, including
any discharge of, or bar, stay or injunction against collecting, any of the
Obligations (or any interest on any of the Obligations) in or as a result of any
such proceeding;

(I) any action taken by any of the Guaranteed Parties that is authorized by this
paragraph (b) or otherwise in this Agreement or by any other provision of any
Loan Document, or any omission to take any such action;

(J) any law, regulation, decree or order of any jurisdiction, or any other
event, affecting any of the Obligations or any Guaranteed Party’s rights with
respect thereto; or

(K) any other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor.

(iii) Waiver of Set-off and Counterclaim, Etc. Each Subsidiary Guarantor
expressly waives, to the fullest extent permitted by law, for the benefit of
each of the Guaranteed Parties, any right of set-off and counterclaim with
respect to payment of its obligations hereunder, and all diligence, presentment,
demand for payment or performance, notice of nonpayment or nonperformance,
protest, notice of protest, notice of dishonor and all other notices or demands

 

77



--------------------------------------------------------------------------------

whatsoever, and any requirement that any of the Guaranteed Parties exhaust any
right, remedy, power or privilege or proceed against any Obligor under this
Agreement or any other Loan Document or other agreement or instrument referred
to herein or therein, or against any other Person, and all notices of acceptance
of this Agreement or of the existence, creation, incurring or assumption of new
or additional Obligations. Each Subsidiary Guarantor further expressly waives
the benefit of any and all statutes of limitation, to the fullest extent
permitted by applicable law.

(iv) Other Waivers. Each Subsidiary Guarantor expressly waives, to the fullest
extent permitted by law, for the benefit of each of the Guaranteed Parties, any
right to which it may be entitled:

(A) that the assets of any Obligor first be used, depleted and/or applied in
satisfaction of the Obligations prior to any amounts being claimed from or paid
by such Subsidiary Guarantor;

(B) to require that any Obligor be sued and all claims against such Obligor be
completed prior to an action or proceeding being initiated against such
Subsidiary Guarantor; and

(C) to have its obligations hereunder be divided among the Subsidiary
Guarantors, such that each Subsidiary Guarantor’s obligation would be less than
the full amount claimed.

(c) Reinstatement. The obligations of each Subsidiary Guarantor under this
Section 9.15 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Obligors or any other Person in
respect of the Obligations is rescinded or must otherwise be restored by any
holder of any of the Obligations, whether as a result of any bankruptcy,
insolvency or reorganization proceeding or otherwise, and the Subsidiary
Guarantors jointly and severally agree that they will indemnify the Guaranteed
Parties on demand for all out-of-pocket costs and expenses (including
out-of-pocket fees of counsel) incurred by them in connection with such
rescission or restoration, including any such out-of-pocket costs and expenses
incurred in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or the like under any bankruptcy, insolvency,
reorganization or similar law.

(d) Subrogation. Each Subsidiary Guarantor agrees that, until the final payment
in full of all Obligations and the expiration or termination of the Commitments
and all Letters of Credit under this Agreement, such Subsidiary Guarantor shall
not exercise any right or remedy arising by reason of any performance by such
Subsidiary Guarantor of its obligations hereunder, whether by subrogation,
reimbursement, contribution or otherwise, against any Obligor or any other
Person or any collateral for any of the Obligations.

(e) Remedies. Each Subsidiary Guarantor agrees that, as between such Subsidiary
Guarantor and the Guaranteed Parties, the obligations of any Obligor under this
Agreement and the other Loan Documents may be declared to be forthwith due and
payable as provided therein (and shall become automatically due and payable in
the circumstances provided therein) for purposes of paragraph (a) of this
Section 9.15, notwithstanding any bar, stay, injunction or other prohibition
preventing such declaration (or such obligations from becoming automatically due
and payable) as against such Obligor, and that, in the event of such declaration
(or such obligations becoming automatically due and payable), such obligations
shall forthwith become due and payable by such Subsidiary Guarantor for purposes
of said paragraph (a) of this Section 9.15.

 

78



--------------------------------------------------------------------------------

(f) Rights of Contribution. The Subsidiary Guarantors hereby agree, as between
themselves, that if any Subsidiary Guarantor shall become an Excess Funding
Subsidiary Guarantor (as defined below) by reason of the payment by such
Subsidiary Guarantor of any of the Obligations, each other Subsidiary Guarantor
shall, on written demand of such Excess Funding Subsidiary Guarantor (but
subject to the immediately following sentence), pay to such Excess Funding
Subsidiary Guarantor an amount equal to such Subsidiary Guarantor’s Pro Rata
Subsidiary Guarantor Share (as defined below and determined, for this purpose,
without reference to the properties, debts and liabilities of such Excess
Funding Subsidiary Guarantor) of the Excess Subsidiary Guarantor Payment (as
defined below) in respect of such Obligations. The payment obligation of a
Subsidiary Guarantor to any Excess Funding Subsidiary Guarantor under this
paragraph (f) shall be subordinate and subject in right of payment to the prior
payment in full of the Obligations and such Excess Funding Subsidiary Guarantor
shall not exercise any right or remedy with respect to such excess until payment
in full of all of the Obligations.

For purposes of this paragraph (f), (i) “Excess Funding Subsidiary Guarantor”
means a Subsidiary Guarantor that has paid an amount in excess of its Pro Rata
Subsidiary Guarantor Share of the Obligations, (ii) “Excess Subsidiary Guarantor
Payment” means the amount paid by an Excess Funding Subsidiary Guarantor in
excess of its Pro Rata Subsidiary Guarantor Share of the Obligations and
(iii) “Pro Rata Subsidiary Guarantor Share” means, for any Subsidiary Guarantor,
the ratio (expressed as a percentage) of (x) the amount by which the aggregate
fair saleable value of all properties of such Subsidiary Guarantor (excluding
any shares of stock of any other Subsidiary Guarantor) exceeds the amount of all
the debts and liabilities of such Subsidiary Guarantor (including contingent,
subordinated, unmatured and unliquidated liabilities, but excluding the
obligations of such Subsidiary Guarantor hereunder and any obligations of any
other Subsidiary Guarantor that have been Guaranteed by such Subsidiary
Guarantor) to (y) the amount by which the aggregate fair saleable value of all
properties of all of the Subsidiary Guarantors exceeds the amount of all the
debts and liabilities of all of the Subsidiary Guarantors (including contingent,
subordinated, unmatured and unliquidated liabilities, but excluding the
obligations of the Subsidiary Guarantors under the Loan Documents), determined
(A) with respect to any Subsidiary Guarantor that is a party hereto on the date
hereof, as of the date hereof, and (B) with respect to any other Subsidiary
Guarantor, as of the date such Subsidiary Guarantor becomes a Subsidiary
Guarantor hereunder.

(g) General Limitation on Guarantee Obligations. In any action or proceeding
involving any state corporate law, or any state or Federal bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Subsidiary Guarantor under paragraph (a) of
this Section 9.15 would otherwise, taking into account the provisions of
paragraph (f) of this Section 9.15, be held or determined to be void, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under paragraph (a) of this Section 9.15, then,
notwithstanding any other provision hereof to the contrary, the amount of such
liability shall, without any further action by such Subsidiary Guarantor, any
Guaranteed Party or any other Person, be automatically limited and reduced to
the highest amount that is valid and enforceable and not subordinated to the
claims of other creditors as determined in such action or proceeding.

[remainder of page intentionally left blank; signature pages follow]

 

79



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

SPRINT NEXTEL CORPORATION,

    as Borrower

By:       Name:   Title:

 

[Credit Agreement]



--------------------------------------------------------------------------------

EACH OF THE “SUBSIDIARIES” LISTED ON  

SCHEDULE I ATTACHED HERETO, as

Subsidiary Guarantor

By:       Name:   Title:

 

[Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,   as Administrative Agent, as Issuing Bank and as
Lender By:       Name:   Title:

 

[Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A.,

    as Issuing Bank and as Lender

By:       Name:   Title:

 

[Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

    as Issuing Bank and as Lender

By:       Name:   Title:

 

[Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

    as Issuing Bank and as Lender

By:       Name:   Title:

 

[Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

    as Lender

By:       Name:   Title: By:       Name:   Title:

 

[Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO, N.A.,

    as Issuing Bank and as Lender

By:

      Name:     Title:  

 

[Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

    as Lender

By:

      Name:     Title:  

 

[Credit Agreement]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

    as Lender

By:

      Name:     Title:  

 

[Credit Agreement]



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY,

    as Lender

By:

      Name:     Title:  

 

[Credit Agreement]